Exhibit 10.1

 

15 March 2006

 

SIRVA UK LIMITED

 

CROWN RELOCATION SERVICES LIMITED

 

CROWN WORLDWIDE HOLDINGS LIMITED

 

 

AGREEMENT
for the sale and purchase of Sirva UK Limited’s
Records Management and Crate Hire operations in
the UK and Ireland

 

 

[g70943kg01i001.jpg]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

SALE AND PURCHASE

1

 

 

 

2.

PRICE

1

 

 

 

3.

PRE CLOSING SELLER UNDERTAKINGS

2

 

 

 

4.

CONDITION TO CLOSING

2

 

 

 

5.

CLOSING

3

 

 

 

6.

SELLER WARRANTIES

3

 

 

 

7.

PURCHASER WARRANTIES

3

 

 

 

8.

CONDUCT OF PURCHASER CLAIMS

3

 

 

 

9.

NO RIGHTS OF RESCISSION OR TERMINATION

4

 

 

 

10.

BUSINESS ASSETS, CONTRACTS AND LIABILITIES

4

 

 

 

11.

EXISTING BUSINESS PROPERTIES AND TARGET COMPANY PROPERTIES

5

 

 

 

12.

BUSINESS EMPLOYEES

5

 

 

 

13.

TAX

6

 

 

 

14.

INSURANCE

9

 

 

 

15.

PAYMENT OF INTER-COMPANY DEBT

9

 

 

 

16.

GUARANTEES AND OTHER THIRD PARTY ASSURANCES

9

 

 

 

17.

INFORMATION, RECORDS AND ASSISTANCE POST-CLOSING

10

 

 

 

18.

PROTECTIVE COVENANTS POST-CLOSING

10

 

 

 

19.

POST-CLOSING

11

 

 

 

20.

TAX INDEMNITY

12

 

 

 

21.

PAYMENTS

13

 

 

 

22.

ANNOUNCEMENTS

13

 

 

 

23.

CONFIDENTIALITY

13

 

 

 

24.

ASSIGNMENT

15

 

 

 

25.

FURTHER ASSURANCES

15

 

 

 

26.

COSTS

15

 

 

 

27.

NOTICES

15

 

 

 

28.

CONFLICT WITH OTHER AGREEMENTS

17

 

 

 

29.

WHOLE AGREEMENT

17

 

 

 

30.

WAIVERS, RIGHTS AND REMEDIES

18

 

--------------------------------------------------------------------------------


 

31.

COUNTERPARTS

18

 

 

 

32.

VARIATIONS

18

 

 

 

33.

INVALIDITY

18

 

 

 

34.

NO THIRD PARTY ENFORCEMENT RIGHTS

18

 

 

 

35.

GUARANTEE

19

 

 

 

36.

GOVERNING LAW AND JURISDICTION

19

 

 

 

SCHEDULE 1 THE BUSINESSES

21

 

 

 

SCHEDULE 2 SELLER WARRANTIES

25

 

 

 

SCHEDULE 3 LIMITATIONS ON LIABILITY

35

 

 

 

SCHEDULE 4 PURCHASER WARRANTIES

38

 

 

 

SCHEDULE 5 CONDUCT OF THE TARGET ENTERPRISE PRE-CLOSING

39

 

 

 

SCHEDULE 6 CLOSING ARRANGEMENTS

40

 

 

 

SCHEDULE 7 BUSINESS CONTRACTS

43

 

 

 

SCHEDULE 8 BUSINESS PROPERTIES AND TARGET COMPANY PROPERTIES

44

 

 

 

SCHEDULE 9 POST-CLOSING FINANCIAL ADJUSTMENTS

83

 

 

 

SCHEDULE 10 DEFINITIONS AND INTERPRETATION

91

 

Exhibits referred to in this Agreement

 

EXHIBIT 1

 

THIRD PARTY ASSURANCES

EXHIBIT 2

 

INFORMATION ON THE TARGET COMPANY

EXHIBIT 3

 

TRANSACTIONS FOUNDATIONS DATABOOK APPENDIX

EXHIBIT 4

 

KEY MANAGERS

EXHIBIT 5

 

ASSIGNMENT OF INTELLECTUAL PROPERTY

EXHIBIT 6

 

EMPLOYEES

 

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

dated 15 March 2006

 

BETWEEN:

 

1.                                       SIRVA UK LIMITED a company incorporated
under the laws of England and Wales whose registered office is at Heritage
House, 345 Southbury Road, Enfield, Middlesex, EN1 1UP (the Seller);

 

2.                                       CROWN RELOCATION SERVICES LIMITED a
company incorporated under the laws of Scotland whose registered office is at
Cullen Square, Deans Road, Deans Industrial Estate, Livingston, West Lothian
EH54 8SJ (the Purchaser); and

 

3.                                       CROWN WORLDWIDE HOLDINGS LIMITED a
company incorporated under the laws of Hong Kong whose registered office is at
Suite 2001, MassMutual Tower, 38 Gloucester Road, Wanchai, Hong Kong (the
Guarantor),

 

(together, the parties).

 

Words and expressions used in this Agreement shall be interpreted in accordance
with Schedule 10.

 

IT IS AGREED:

 

1.                                      SALE AND PURCHASE

 

1.1                                 The Seller shall sell, and the Purchaser
shall purchase, the Shares and the Businesses on the terms set out in this
Agreement.

 

1.2                                 The Shares shall be sold with all rights
attaching to them at Closing including the right to receive all distributions
and dividends declared, paid or made in respect of the Shares after Closing.

 

1.3                                 Each Business shall be sold as a going
concern with effect from Closing, on and subject to the terms of this Agreement.

 

2.                                      PRICE

 

2.1                                 The overall price for the Shares and the
Businesses shall be the aggregate of the price for the Shares, the RM Business
and the CH Business, as set out in this clause 2.

 

2.2                                 In relation to the Shares, the price (the
Final Share Price) shall be £3,287,200 (the Initial Share Price) as adjusted
pursuant to Schedule 9.

 

2.3                                 In relation to the RM Business and the CH
Business together, the total price (the Final Business Price) shall be
£46,712,800 (the Initial Business Price) as adjusted pursuant to Schedule 9.

 

2.4                                 At Closing, in relation to the Initial Share
Price and Initial Business Price, the Purchaser shall pay to the Seller the
amounts which it is required to pay under the terms of Schedule 6.

 

--------------------------------------------------------------------------------


 

2.5                                 The Final Share Price and the Final Business
Price shall be calculated after Closing on the basis set out in Schedule 9. To
the extent allowable under applicable laws and regulations, any payments
required to be made under the Financial Adjustments shall be treated as
adjusting the Initial Share Price or the Initial Business Price, as appropriate,
thus resulting after such adjustment in the Final Share Price and the Final
Business Price. The Final Share Price and the Final Business Price shall
(subject to any further adjustment, if applicable, pursuant to clause 2.6 or
clause 2.7) be adopted for all tax reporting purposes, with the Final Business
Price being apportioned on the basis that:

 

(a)                                  the aggregate amount out of the Final
Business Price to be allocated to the Business Assets overall shall be such
amount as the Seller specifies, acting reasonably (the parties agree that, to
the extent allowable under applicable laws and regulations, that aggregate
amount shall be between £9,888,888 and £11,188,888); and

 

(b)                                 that aggregate amount shall then be
allocated as between the relevant Business Assets on such basis as the Seller
shall specify, acting reasonably.

 

The Seller shall notify the Purchaser of any apportionment that it proposes to
make in accordance with this clause 2.5 and the Seller and the Purchaser shall
discuss such allocation in good faith.

 

2.6                                 Any payment made under clause 19.4 or in
satisfaction of a liability arising under a Seller Obligation or a Purchaser
Obligation shall (subject to clause 2.7) be made on the basis that it shall
adjust the Final Share Price or the Final Business Price, as the Seller and the
Purchaser agree to be appropriate in the circumstances; or in the absence of
such agreement it shall adjust pro rata the Final Share Price and the Final
Business Price.

 

2.7                                 If any payment made in satisfaction of a
liability under a Seller Obligation or any adjustment pursuant to the Financial
Adjustments would in either case reduce the Final Share Price or the Final
Business Price to less than £1, then whichever of the Final Share Price or Final
Business Price it is shall be reduced to £1 and the balance shall further adjust
the other.

 

3.                                      PRE CLOSING SELLER UNDERTAKINGS

 

From the date of this Agreement until Closing, the Seller shall (except as
may be approved by the Purchaser) ensure that the Target Enterprise is carried
on in all material respects only in the ordinary course and shall comply with
the obligations set out in Schedule 5.

 

4.                                      CONDITION TO CLOSING

 

4.1                                 Closing shall be conditional on receipt by
SIRVA Worldwide Inc of the approval of the lenders under the credit agreement
dated 1 December 2003 (as amended from time to time) between SIRVA Worldwide
Inc, the foreign subsidiary borrowers from time to time parties thereto, the
several lenders from time to time parties thereto, JPMorgan Chase Bank, as
administrative agent, Banc of America Securities LLC, as syndication agent, and
Credit Suisse First Boston, Deutsche Bank Securities, Inc. and Goldman Sachs
Credit Partners L.P. as documentation agents, to the Proposed Transaction (the
Condition).

 

4.2                                 The Seller shall use all reasonable
endeavours to ensure that the Condition is fulfilled as soon as reasonably
practicable after the date of this Agreement. The Seller shall notify the
Purchaser promptly upon becoming aware that the Condition has been fulfilled.
The first Business Day in London on which the Condition has been fulfilled is
the Unconditional Date.

 

2

--------------------------------------------------------------------------------


 

5.                                      CLOSING

 

5.1                                 Closing shall take place at the London
offices of the Seller’s lawyers. The date on which Closing shall take place
shall be determined as follows:

 

(a)                                  if the Unconditional Date falls on or
before 28 March 2006 Chicago time then, subject to clause 5.2 below, Closing
shall take place on 31 March, 2006, Hong Kong time; otherwise

 

(b)                                 Closing shall take place on the last
Business Day of the calendar month during which the Unconditional Date falls,
save that if the Unconditional Date is on or before halfway through the calendar
month in question, or if the third Business Day after the Unconditional Date
would be in the next calendar month, then in either case Closing shall take
place on the third Business Day after the Unconditional Date,

 

(the date on which Closing is required to take place under this clause 5 being
referred to as the Closing Date).

 

5.2                                 The Seller shall have the right to give
notice to the Purchaser in writing no later than close of business in Chicago on
23 March 2006 that the Seller requires Closing to take place on 30 March, 2006,
Hong Kong time (an Earlier Closing Notice); for the avoidance of doubt, Closing
shall only in fact take place on 30 March, 2006 if the Unconditional Date falls
on or before 28 March, 2006 Chicago time. If the Seller serves an Earlier
Closing Notice, then clause 5.1(a) shall be deemed to be amended to refer to
30 March 2006 rather than 31 March, 2006 and shall be construed accordingly.

 

5.3                                 At Closing each of the Seller and the
Purchaser shall deliver or perform (or ensure that there is delivered or
performed) all those documents, items and actions respectively listed in
relation to that party or any of its Affiliates in Schedule 6.

 

6.                                      SELLER WARRANTIES

 

6.1                                 The Seller warrants to the Purchaser as at
the date of this Agreement in the terms of the Warranties. The Warranties are
given subject to the limitations set out in Schedule 3.

 

6.2                                 None of the limitations in Schedule 3 shall
apply to any Claim which arises (or to the extent that it is increased) as a
consequence of fraud or fraudulent misrepresentation by any director or officer
of any member of the Seller Group.

 

7.                                      PURCHASER WARRANTIES

 

The Purchaser warrants to the Seller as at the date of this Agreement in the
terms of the warranties set out in Schedule 4.

 

8.                                      CONDUCT OF PURCHASER CLAIMS

 

8.1                                 If the Purchaser becomes aware of any claim
or potential claim by a third party (a Third Party Claim), or of any other
matter or circumstance, which might result in a Claim being made, the Purchaser
shall:

 

(a)                                  promptly (and in any event within 20
Business Days of it becoming aware of it) give notice of the Third Party Claim
or other matter or circumstance to the Seller and ensure that the Seller and its
representatives are given all reasonable information and facilities to
investigate it;

 

3

--------------------------------------------------------------------------------


 

(b)                                 not (and ensure that each member of the
Purchaser Group shall not) admit liability or make any agreement or compromise
in relation to the Third Party Claim without prior written approval of the
Seller;

 

(c)                                  (subject to the Purchaser or the relevant
member of the Purchaser Group being indemnified by the Seller against all
reasonable out of pocket costs and expenses incurred in complying with its
obligations under this paragraph (c) in respect of that Third Party Claim)
ensure that it and each member of the Purchaser Group shall:

 

(i)                 take such action as the Seller may reasonably request to
avoid, resist, dispute, appeal, compromise or defend the Third Party Claim;

 

(ii)              subject to the obligations under clause 8.2 below, allow the
Seller (if it elects to do so) to take over the conduct of all proceedings
and/or negotiations arising in connection with the Third Party Claim; and

 

(iii)           provide such information and assistance as the Seller
may reasonably require in connection with the preparation for and conduct of any
proceedings and/or negotiations relating to the Third Party Claim.

 

8.2                                 In the event that the Seller takes conduct
of any Third Party Claim in accordance with clause 8.1(c)(ii) above it shall
prior to taking any material action or entering into any settlement with any
third party notify the Purchaser in writing of any proposed action and/or
settlement and the Seller and the Purchaser will, as soon as is reasonably
practicable, enter into discussions in good faith in relation to the Third Party
Claim and the manner in which it should be handled or settled. Nothing in this
clause 8.2 will operate to prevent the Seller from taking any action or entering
into any compromise in the event that the Buyer and the Seller are unable to
reach agreement.

 

9.                                      NO RIGHTS OF RESCISSION OR TERMINATION

 

9.1                                 Other than pursuant to clause 9.2, the
Purchaser shall not be entitled to rescind or terminate this Agreement in any
circumstances whatsoever (whether before or after Closing). This shall not
exclude any liability for (or remedy in respect of) fraudulent
misrepresentation.

 

9.2                                 The Purchaser may, on 5 Business Days notice
in writing to the Seller, terminate this Agreement at any time prior to Closing
if a Material Adverse Change occurs.

 

10.                               BUSINESS ASSETS, CONTRACTS AND LIABILITIES

 

10.1                           Nothing in this Agreement shall operate to
transfer any of the Excluded Assets to the Purchaser or make the Purchaser
liable for any of the Excluded Liabilities (for the avoidance of doubt, this is
without prejudice to the Purchaser’s obligations under any other Transaction
Document). The Seller shall from Closing indemnify on demand the Purchaser and
each of its Affiliates against any and all Excluded Liabilities and any and all
Costs suffered or incurred by any of them as a result of any such Excluded
Liabilities.

 

10.2                           The Purchaser shall from Closing (i) assume and
discharge when due any and all Assumed Liabilities of the Seller (including
obligations arising under the Business Contracts) and (ii) indemnify on demand
the Seller and each of its Affiliates against any and all such Assumed
Liabilities and any and all Costs suffered or incurred by any of them as a
result of any such Assumed Liabilities or any failure to perform and discharge
any obligations arising under the Business Contracts.

 

4

--------------------------------------------------------------------------------


 

10.3                           The provisions of clauses 10.1 and 10.2 above are
in each case subject to the provisions of Schedule 8.

 

10.4                           After Closing, the Purchaser shall at its cost
execute and deliver all such further documents and/or take such other action as
the Seller may reasonably request in order to effect the release and discharge
in full of the relevant member of the Seller Group from any Assumed Liabilities
or the assumption by the Purchaser as the primary obligor in respect of any
Assumed Liabilities in substitution for the relevant member of the Seller Group
(in each case on a non-recourse basis to any member of the Seller Group).

 

10.5                           The provisions of Schedule 7 shall apply if and
to the extent that the benefit and/or burden of any of the Business Contracts
and Business Claims cannot be assigned or transferred to the Purchaser except by
an agreement of novation or without obtaining a consent, approval, waiver or the
like to the assignment or transfer from a third party (such agreement of
novation or consent, a Third Party Consent).

 

11.                               EXISTING BUSINESS PROPERTIES AND TARGET
COMPANY PROPERTIES

 

The provisions of Schedule 8 shall apply in respect of the Existing Business
Properties and the Target Company Properties.

 

12.                               BUSINESS EMPLOYEES

 

12.1                           The parties intend that the contracts of
employment of the Employees of the Businesses will have effect from the close of
business on the Closing Date as if originally made between the Purchaser and
those Employees. Accordingly, if the rights, powers, duties, liabilities and
obligations of the Seller in respect of any contracts of employment with those
Employees in force immediately before the Closing Date do not transfer to the
Purchaser in accordance with local applicable laws:

 

(a)                                  the Purchaser or a member of the Purchaser
Group shall make offers of employment to the relevant Employees to take effect
on close of business on the Closing Date on terms and conditions (which shall
include treating any period of service with any member of the Seller Group as if
it were service with the Purchaser) which are no less favourable taken as a
whole than those on which each such Employee was employed by the relevant member
of the Seller Group immediately prior to the Closing Date or as required by
applicable law; and

 

(b)                                 where those Employees accept such offers of
employment, the Seller will ensure that they are released from employment with
the relevant member of the Seller Group with effect from the close of business
on the Closing Date or on the date of acceptance of employment with the
Purchaser, if later.

 

12.2                           The Purchaser shall indemnify and hold harmless
the Seller against any Liabilities or Costs incurred by the Seller Group to the
extent they arise from or are attributable to the employment or termination of
employment of the Employees after the Closing Date including, without limitation
(i) any Liability or Costs arising out of any failure by the Purchaser or any
member of the Purchaser’s Group to offer terms and conditions of employment and
working conditions which are no less favourable than those which apply to
Employees up to the Closing Date or as required by law; and (ii) any Liability
or Costs arising from an Employee declining an offer of Employment made by the
Purchaser or any member of the Purchaser’s Group in accordance with clause 12.1.

 

5

--------------------------------------------------------------------------------


 

12.3                           The Seller shall indemnify and hold harmless the
Purchaser against any Liabilities or Costs incurred by the Purchaser Group:

 

(a)                                  to the extent they arise from or are
attributable to any breach or default by the Seller prior to the close of
business on the Closing Date in respect of any of its obligations or duties to,
or in relation to, any of its employees or former employees; and/or

 

(b)                                 to the extent they otherwise relate to any
employee of the Seller who is not an Employee,

 

and in each case which the Purchaser or any member of the Purchaser’s Group
may incur or suffer as a result of succeeding to the Seller in relation to the
contracts of employment of Employees or any other employee or former employee of
the Seller, whether by operation of law or as a result of making offers of
employment under clause 12.1, save in each case to the extent that any such
Liability or Claim arises directly or indirectly from any failure by the
Purchaser to provide the Seller with the information required from the Purchaser
to enable the Seller to comply with its obligations.

 

12.4                           The Purchaser shall provide the Seller with such
information as the Seller may reasonably request in writing as is necessary for
the Seller to comply with any legal requirement (whether statutory or pursuant
to any written agreement with, or the constitution of, any employee body) in
relation to the Proposed Transactions to consult with or inform the Employees
(or any of them), a relevant trade union or any other employee representatives.

 

12.5                           The Purchaser shall assume from the Closing Date
liability for leave entitlements attributable to Employees.

 

12.6                           The Seller shall, within 60 days of Closing,
calculate the amounts which would have been payable to any of the Employees
participating in the Seller’s Management Bonus Scheme if a bonus had been
calculated for them on the terms of that scheme but:

 

(a)                                  based on the results of the Target
Enterprise for the period from and including 1 January 2006 to and including the
Effective Date; and

 

(b)                                 calculated using target numbers which are
(i) for any completed quarter, the targets in the budget of the Target
Enterprise for that quarter; and (ii) for any part of a quarter, a pro rata
percentage of the targets in the budget of the Target Enterprise for that
quarter,

 

(as so calculated, the Part-Year Bonus Payments). Having made that calculation,
the Seller shall notify the Purchaser in writing of the amounts concerned
and the Employees to whom they are respectively owed. The Seller shall pay to
the Purchaser an amount equal to the aggregate of such Part-Year Bonus Payments
plus an amount equal to any employer’s national insurance contributions which
would be payable in respect of payments in those amounts being made to the
relevant Employees. The Purchaser shall then promptly pay to each relevant
Employee an amount equal to the respective Part-Year Bonus Payment, after
deducting the applicable employee national insurance contributions and PAYE, and
then both account for the national insurance and PAYE amounts so deducted and
pay the applicable employer national insurance contributions to HMRC.

 

13.                               TAX

 

13.1                           All sums payable under this Agreement shall be
paid free and clear of all deductions or withholdings whatsoever except only
where the law requires it; the Purchaser agrees that it

 

6

--------------------------------------------------------------------------------


 

shall neither make any withholding nor seek any clearance certificate pursuant
to section 980 of the Irish Taxes Consolidation Act, 1997.

 

13.2                           Any sum payable by the Purchaser to the Seller
under this Agreement is exclusive of any applicable VAT.

 

13.3                           The Seller and the Purchaser consider that the
transfer of each of the Businesses should for VAT purposes constitute the
transfer to the Purchaser of part of the business of the Seller as a going
concern and the transfer of the Business Assets other than the Non-TOGC
Properties (so far as made in the United Kingdom) should accordingly fall within
Article 5 of the Value Added Tax (Special Provisions) Order 1995 (SI 1995/1268)
(Article 5) so as to be treated as neither a supply of goods nor a supply of
services for the purposes of VAT.

 

13.4                           If it has not done so prior to the date hereof,
the Seller (or its advisers) shall send to H.M. Revenue & Customs a letter
seeking a direction that the Seller be permitted to keep and preserve following
Closing the records referred to in section 49(1)(b) of the VATA so far as they
relate to the carrying on of the Businesses prior to Closing. If such direction
is given, the Seller shall preserve such records in good order and in such
manner and for such period as shall be required by law and shall give the
Purchaser reasonable access to such records during normal business hours. If
such direction is not given and H.M. Revenue & Customs do not determine that
Article 5 does not apply to the transfer of any part of the Businesses, the
Seller shall deliver such records to the Purchaser as soon as possible after
Closing and the Purchaser shall preserve such records in good order and in such
manner and for such period as shall be required by law and shall give the Seller
reasonable access to such records during normal business hours.

 

13.5                           The Seller represents and warrants to the
Purchaser that it is registered for the purposes of VAT. There is set out in
Part J of Schedule 8 a list of all those Existing Business Properties in
relation to which the Seller or a relevant associate (as defined in paragraph
3(7) of Schedule 10 to the VATA) of the Seller has made or will make before the
relevant date within the meaning of paragraph (3) of Article 5 an election under
paragraph 2 of Schedule 10 to the VATA to waive the exemption from VAT (so far
as TOGC Properties, the TOGC Taxable Properties and so far as Non-TOGC
Properties, the Non-TOGC Taxable Properties).

 

13.6                           The Purchaser represents, warrants and undertakes
to the Seller:

 

(a)                                  that it is, and until at least the day
after Closing will remain, a registered taxable person for the purposes of VAT;
and

 

(b)                                 that it intends to use the Business Assets
relating to each Business to carry on the same kind of business as that Business
with effect from Closing.

 

13.7                           The Purchaser undertakes to the Seller:

 

(a)                                  (if it has not done so prior to the date
hereof) to make an election to waive the exemption in respect of the TOGC
Taxable Properties pursuant to paragraph 2 of Schedule 10 to the VATA, such
election to have effect no later than the relevant date and that it has not and
will not revoke such election under the provisions of paragraph 3(5)(a)(i) of
Schedule 10 to the VATA;

 

(b)                                 to give written notification of such
election as required by paragraph 3(6)(b) of Schedule 10 to the VATA, together
with any other information referred to in that paragraph, no later than the
relevant date; and

 

7

--------------------------------------------------------------------------------


 

(c)                                  to supply to the Seller at or prior to
Closing evidence reasonably satisfactory to the Seller that it is a registered
taxable person for the purposes of VAT, copies of all elections and of the
notification of those elections submitted to H.M. Revenue & Customs referred to
in sub-clauses 13.7(a) and (b) above and of any acknowledgement received from
H.M. Revenue & Customs,

 

(relevant date having the meaning given to it by paragraph (3) of Article 5).

 

13.8                           In relation to the TOGC Taxable Properties, the
Purchaser hereby notifies the Seller that paragraph (2B) of Article 5 does not
apply to the Purchaser and the Purchaser undertakes to promptly notify the
Seller in writing if paragraph (2B) of Article 5 becomes applicable to the
Purchaser at any time on or before Closing.

 

13.9                           Save in respect of the Non-TOGC Taxable
Properties, if H.M. Revenue & Customs determine that VAT is chargeable in
respect of the transfer of all or any part of the Businesses pursuant to this
Agreement (which for the purposes of this clause includes VAT chargeable in
respect of the transfer of any of the Business Assets pursuant to this
Agreement), the Purchaser shall, in addition to the purchase price, pay to the
Seller on Closing or, if later, five Business Days after receipt of notice from
the Seller of that determination and against delivery of a valid VAT invoice the
amount of any VAT which is chargeable in respect of the transfer of the
Businesses.

 

13.10                     If the Purchaser is in breach of clause 13.7, has
notified the Seller that paragraph (2B) of Article 5 has become applicable to it
under clause 13.8 (a notification of applicability) or is reasonably believed by
the Seller to be in breach of clause 13.6, the Seller shall be entitled to treat
the transfer of the Business (in the event of a breach of clause 13.6) for all
purposes as if it did not fall within Article 5 or (in the event of a breach of
clause 13.7 or notification of applicability under clause 13.8 but not in the
event of a breach of clause 13.6) as if the transfer of the TOGC Taxable
Properties (or, as the case may be, those TOGC Taxable Properties in respect of
which the Purchaser is in breach of clause 13.7 or a notification of
applicability is made under clause 13.8) was a supply thereof and the Purchaser
shall forthwith on receipt of an appropriate VAT invoice (or, if later, at
Closing) pay to the Seller an amount equal to the VAT shown thereon, together
with any interest or penalty incurred by the Seller in connection therewith.
Such VAT shall be refunded by the Seller to the Purchaser if and to the extent
that H.M. Revenue & Customs confirm that VAT is not chargeable PROVIDED THAT if
the Seller has already accounted for such VAT to H.M. Revenue & Customs, no
amount shall be refunded under this clause unless and to the extent that the
Seller has received effective repayment or credit in respect of such VAT.

 

13.11                     The Purchaser shall indemnify the Seller (on an after
tax basis and for itself and on behalf of other members of any relevant VAT
group) against any interest or penalties assessed by H.M. Revenue & Customs on
the Seller as a result of the transfer of any of the Business Assets other than
the Non-TOGC Properties not falling within Article 5, provided that the
Purchaser shall not be liable under this clause 13.11 to the extent that such
interest or penalties arise by reason of the Seller paying such VAT more than
three Business Days after receipt by the Seller of an amount equal to such VAT
from the Purchaser under this clause 13.11.

 

13.12                     The Purchaser represents and warrants to the Seller
that it does not intend or expect that any of the Non-TOGC Taxable Properties
will become or continue to be exempt land within the meaning of paragraph 2(3AA)
of Schedule 10 to the VATA.

 

8

--------------------------------------------------------------------------------


 

13.13                     The Purchaser shall, in addition to the purchase
price, pay to the Seller on Closing and against delivery of a valid VAT invoice
the amount of any VAT which is chargeable in respect of the transfer of the
Non-TOGC Taxable Properties.

 

14.                               INSURANCE

 

14.1                           From the date of this Agreement until (and
including) the Closing Date, members of the Seller Group and the Target Company
shall continue in force, all policies of insurance maintained by them in respect
of the Target Enterprise (including in respect of each of the Properties, except
for those Properties where there is a Lease and there is an obligation on the
landlord to insure).

 

14.2                           Upon Closing all insurance cover arranged in
relation to the Target Enterprise or otherwise in relation to the Target Company
by the Seller Group (whether under policies maintained with third party insurers
or other members of the Seller Group) shall cease (whether in relation to
insured events taking place on, before or after Closing) and the Purchaser shall
procure that no member of the Purchaser Group shall make any claim under any
such policies. The Seller shall be entitled to make arrangements with its
insurers to reflect this clause.

 

15.                               PAYMENT OF INTER-COMPANY DEBT

 

15.1                           The Seller shall procure that at Closing there is
no outstanding Inter-Company Non-Trading Debt outstanding. To the extent that
there is any Inter-Company Non-Trading Payable outstanding prior to Closing, the
Seller shall be entitled to subscribe for additional shares in the capital of
the Target Company in order to provide it with the funds necessary to repay the
applicable Inter-Company Non-Trading Payable. If that occurs, then the shares
that are so allotted and issued to the Seller shall, from that time, be treated
for the purposes of this agreement as “Shares” and shall be transferred on and
subject to the terms of this Agreement and the parties’ obligations under this
agreement shall be construed accordingly.

 

15.2                           The Purchaser shall procure that any
Inter-Company Trading Debt which is owed by the Target Company as at Closing is
paid to the relevant member of the Seller Group within 30 days of the Closing
Date; such payments shall be made in accordance with clause 21.1.

 

15.3                           The Seller shall procure that any Inter-Company
Trading Debt which is owed by any member of the Seller Group as at Closing is
paid to the Target Company (or, as the case may be, the Purchaser) within 30
days of the Closing Date; such payments shall be made in accordance with
clause 21.2.

 

16.                               GUARANTEES AND OTHER THIRD PARTY ASSURANCES

 

The Purchaser shall ensure that at Closing each member of the Seller Group is
released in full from all Third Party Assurances listed in Exhibit 2 given by it
in respect of obligations of the Target Company or relating to any Business
Contract. In addition, the Purchaser shall use its reasonable efforts to ensure
that, as soon as reasonably practicable after becoming aware of any other Third
Party Assurance in respect of any obligations of the Target Company or relating
to any Business Contract, each member of the Seller Group is released in full
from such Third Party Assurance. Pending release of any Third Party Assurance
referred to in this clause 17, the Purchaser shall indemnify the Seller and each
of its Affiliates against any and all Costs arising after the Effective Date
(provided that Closing takes place) under or by reason of that Third Party
Assurance.

 

9

--------------------------------------------------------------------------------


 

17.                               INFORMATION, RECORDS AND ASSISTANCE
POST-CLOSING

 

17.1                           For 7 years following the Closing Date, each
member of the Purchaser Group shall provide the Seller (at the Seller’s cost)
with reasonable access at reasonable times to (and the right to take copies of)
the books, accounts, customer lists and all other records held by it after
Closing to the extent that they relate to the Target Enterprise and to the
period up to Closing (the Records). This obligation is subject to the provisions
of clause 23 (Confidentiality).

 

17.2                           For 7 years following the Closing Date, no member
of the Purchaser Group shall dispose of or destroy any of the Records without
first giving the Seller at least 2 months’ notice of its intention to do so and
giving the Seller a reasonable opportunity to remove and retain any of them (at
the Seller’s expense).

 

17.3                           Each member of the Purchaser Group shall (at the
Seller’s expense) also give such assistance to any member of the Seller Group as
the Seller may reasonably request in relation to any third party proceedings by
or against any member of the Seller Group so far as they relate to the Target
Enterprise, including proceedings relating to employees’ claims or taxation.

 

18.                               PROTECTIVE COVENANTS POST-CLOSING

 

18.1                           Neither the Seller nor any of its Affiliates
shall carry on or be engaged in any Competing Business in the Protected
Territories during a period of 3 years after the Closing Date. For this purpose:

 

(a)                                  Competing Business means a business which
competes with any business carried on at the Closing Date by the Target Company
or, in relation to the Target Enterprise, the Seller; provided that carrying on
or being engaged in any Permitted Business shall not be regarded as a Competing
Business;

 

(b)                                 Permitted Business means carrying on or
being engaged in (i) any trade or business carried on at the date of this
Agreement by any member of the Seller Group (other than the Seller) or (ii) any
trade or business, other than the Target Enterprise, carried on at the date of
this Agreement by the Seller; or (iii) for the avoidance of doubt, the storage
of any records or documents by any member of the Seller Group where it is for
purposes ancillary to that member of the Seller Group’s other business
activities from time to time or is otherwise in the course of any trade or
business of that member that has not been actively marketed as a records
management business; or (iv) for the avoidance of doubt, the rental or loan of
any crates or other containers by any member of the Seller Group where it is for
purposes ancillary to that member of the Seller Group’s other business
activities from time to time or is otherwise in the course of any trade or
business of that member that has not been actively marketed as a crate hire
business;

 

(c)                                  Protected Territories means the United
Kingdom and Ireland.

 

18.2                           Nothing in this clause 18 shall prevent, after
Closing, the Seller or any of its Affiliates from:

 

(a)                                  owning securities in any company dealt in
on a stock exchange which do not exceed 15 per cent. in nominal value of the
securities of that company;  or

 

(b)                                 acquiring any one or more companies and/or
businesses (taken together, the Acquired Business) where at the time of the
acquisition the activities of the Acquired Business

 

10

--------------------------------------------------------------------------------


 

include a Competing Business (the Acquired Competing Business) and subsequently
carrying on or being engaged in the Acquired Competing Business, if the turnover
attributed to the Acquired Competing Business in its last financial year prior
to such acquisition is less than 25 per cent. of the turnover of the Acquired
Business as a whole; or

 

(c)                                  performing its obligations under this
Agreement and/or under any other agreement which it may enter into with a member
of the Purchaser Group.

 

18.3                           The Purchaser shall not and shall each procure
that none of its Affiliates shall (in each case, whether alone, jointly with
another, directly or indirectly), for 2 years after Closing, offer to employ or
seek to entice away from the Seller Group any person who was employed by the
Seller Group at any time during the 12 months ending on the Closing Date and
with whom the Purchaser had or has contact in the course of negotiating or
implementing the Transaction Documents or otherwise in relation to the Proposed
Transactions.

 

18.4                           The Seller shall not and shall each procure that
none of its Affiliates shall (in each case, whether alone, jointly with another,
directly or indirectly), for 2 years after Closing, offer to employ or seek to
entice away from the Purchaser Group any person who was employed by the
Purchaser Group at any time during the 12 months ending on the Closing Date and
with whom the Seller had or has contact in the course of negotiating or
implementing the Transaction Documents or otherwise in relation to the Proposed
Transactions.

 

19.                               POST-CLOSING

 

19.1                           On or as soon as possible after Closing, the
Purchaser and the Seller shall send out a joint notice in the Agreed Form to an
agreed list of the suppliers, customers and clients of the Target Enterprise
advising them of the transfer of the Target Enterprise.

 

19.2                           Within a reasonable period after Closing, the
Seller shall change the names of Irish Security Archives Limited (Northern
Ireland) and GB Nationwide Crate Hire Limited to such alternative names as it
may determine and such alternative names shall not, in the reasonable opinion of
the Seller, be associated with the Businesses or the Target Company.

 

19.3                           If the Effective Date is not the Closing Date
then, from the Closing Date until the end of the calendar month during which
Closing takes place, the Purchaser shall ensure that the Target Enterprise is
carried out in all material respects in the ordinary course (including as to
settlement of liabilities and timing of expenditure).

 

19.4                           Other than in the event that the Closing Date is
30 March, 2006, if the Effective Date is not the Closing Date then, as soon as
reasonably practicable after the monthly accounting information for the Target
Enterprise in relation to the calendar month during which Closing took place
(the Full Month Accounts) has been prepared by the Seller pursuant to the
Transitional Services Agreement, the Seller shall prepare a net cashflow
statement for the Businesses in respect of that calendar month (the Net Cashflow
Statement) and shall notify the Purchaser in writing of the Pre-Closing Net
Cashflow Amount in respect of the Businesses; for the avoidance of doubt, the
cashflow of the Target Company shall be ignored for this purpose. The Net
Cashflow Statement shall be prepared in accordance with the Seller’s normal
monthly accounting policies and procedures and based solely on the information
in the Full Month Accounts, with such adjustments being made to that information
as the Seller reasonably considers appropriate. The Seller shall ensure that the
Purchaser shall be given reasonable access to the supporting documentary
evidence and calculations for the Net Cashflow Statement and shall provide all
assistance reasonably

 

11

--------------------------------------------------------------------------------


 

requested by the Purchaser to verify the Pre-Closing Net Cashflow Amount. In the
absence of manifest error, the Net Cashflow Statement shall be final and
binding. For the purpose of this Agreement, Pre Closing Net Cashflow Amount
means, in relation to the Businesses, an amount equal to

 

(CF x Y/X) – (T + V)

 

where:

 

(a)                                  CF = the aggregate cashflow of the
Businesses as reflected in the Net Cashflow Statement (being the aggregate cash
inflow minus the aggregate cash outflow of the Businesses during the calendar
month during which Closing took place and excluding any amounts paid or received
in respect of corporation tax or VAT);

 

(b)                                 T = corporation tax for which the Seller is
liable on the taxable profit (if any) attributable to the Businesses during the
period from and including the first day of the calendar month during which
Closing took place to and including the Closing Date;

 

(c)                                  V = the net VAT liability of the Seller in
relation to supplies made to and by it in respect of the Businesses during the
period from and including the first day of the calendar month during which
Closing took place to and including the Closing Date, save in so far as they
relate to the transfer of the Businesses to the Purchaser;

 

(d)                                 X = the number of calendar days in the
calendar month during which Closing took place; and

 

(e)                                  Y = the number of calendar days from and
including the first calendar day of the calendar month during which Closing took
place to and including the Closing Date.

 

If the Pre-Closing Net Cashflow Amount is a positive amount, the Seller shall
pay an amount equal to that Pre-Closing Net Cashflow Amount to the Purchaser and
if the Pre-Closing Net Cashflow Amount is a negative amount, the Purchaser shall
pay an amount equal to that Pre-Closing Net Cashflow Amount to the Seller. Such
payment shall be made within 5 Business Days of notification pursuant to this
clause 19 of the Pre-Closing Net Cashflow Amount, in accordance with clause 21.

 

19.5                           The Seller shall use its reasonable endeavours to
liaise with the Purchaser and the third party provider of the Freephone/Lo-call
Numbers with a view to ensuring that the Purchaser is able to use the
Freephone/Lo-call Numbers immediately after Closing.

 

19.6                           As soon as reasonably practicable after Closing
and in any event within 3 months afterwards, the Target Company and the
Businesses shall cease to use or display any trade or service name or mark,
business name, logo or domain name used or held by any member of the Seller
Group or any mark, name or logo which, in the reasonable opinion of the Seller,
is substantially or confusingly similar to any of them, save in each case
specifically permitted under the Transaction Documents.

 

20.                               TAX INDEMNITY

 

20.1                           The Seller hereby covenants with the Purchaser to
pay to the Purchaser the amount of any tax which the Target Company is liable to
pay arising in respect of any income, profits or gains earned, accrued or
received on or before 31 December 2005, except to the extent that that
liability:

 

12

--------------------------------------------------------------------------------


 

(a)                                  is due to a voluntary transaction, act or
omission of the Purchaser or the Target Company at any time after Closing; or

 

(b)                                 is reduced by the surrender of any relief by
any Seller Group Company pursuant to clause 20.2.

 

20.2                           The Purchaser shall take and shall procure that
the Target Company will take all steps reasonably required by the Seller to
effect the surrender to the Target Company of any relief by any Seller Group
Company. The amount of any reduction in the relevant tax liability under clause
20.1(b), (i) shall be paid by the Target Company to the relevant Seller Group
Company and (ii) shall be paid by the Seller to the Purchaser.

 

21.                               PAYMENTS

 

21.1                           Any payment to be made pursuant to this Agreement
by the Purchaser (or any member of the Purchaser Group) shall be made to the
Seller’s Bank Account. The Seller agrees to pay each member of the Seller Group
that part of each payment to which it is entitled.

 

21.2                           Any payment to be made pursuant to this Agreement
by the Seller (or any member of the Seller Group) shall be made to the
Purchaser’s Bank Account. The Purchaser agrees to pay each member of the
Purchaser Group that part of each payment to which it is entitled.

 

21.3                           Payment under clause 21.1 and 21.2 shall be in
immediately available funds by electronic transfer on the due date for payment.
Receipt of the amount due shall be an effective discharge of the relevant
payment obligation.

 

21.4                           If any sum due for payment in accordance with
this Agreement is not paid on the due date for payment, the person in default
shall pay Default Interest on that sum from but excluding the due date to and
including the date of actual payment calculated on a daily basis.

 

22.                               ANNOUNCEMENTS

 

22.1                           Until 3 months after the Closing Date, neither
the Seller nor the Purchaser (nor any of their respective Affiliates) shall make
any announcement or issue any circular in connection with the existence or
subject matter of this Agreement (or any other Transaction Document) without the
prior written approval of the other (such approval not to be unreasonably
withheld or delayed).

 

22.2                           The restriction in clause 22.1 shall not apply to
the extent that the announcement or circular is required by law, by any stock
exchange or any regulatory or supervisory body or authority of competent
jurisdiction, whether or not the requirement has the force of law. If this
exception applies, the party making the announcement or issuing the circular
shall use its reasonable efforts to consult with the other party in advance as
to its form, content and timing.

 

23.                               CONFIDENTIALITY

 

23.1                           For the purposes of this clause 23:

 

(a)                                  Confidential Information means:

 

(i)                    (in relation to the obligations of the Purchaser and the
Guarantor) any information received or held by the Purchaser (or any of its
Representatives)

 

13

--------------------------------------------------------------------------------


 

relating to the Seller Group or, prior to Closing, the Target Company and/or the
Businesses; or

 

(ii)                 (in relation to the obligations of the Seller) any
information received or held by the Seller (or any of its Representatives)
relating to the Purchaser Group or, following Closing, the Target Company and/or
the Businesses; and

 

(iii)              information relating to the provisions of, and negotiations
leading to, this Agreement and the other Transaction Documents,

 

and includes written information and information transferred or obtained orally,
visually, electronically or by any other means;

 

(b)                                 Representatives means, in relation to a
party, its respective Affiliates and the directors, officers, employees, agents,
advisers, accountants and consultants of that party and/or of its respective
Affiliates.

 

23.2                           Each of the Seller and the Purchaser shall (and
shall ensure that each of its Representatives shall) maintain Confidential
Information in confidence and not disclose Confidential Information to any
person except (i) as this clause 23 permits or (ii) as the other party approves
in writing.

 

23.3                           Clause 23.2 shall not prevent disclosure by a
party or its Representatives to the extent it can demonstrate that:

 

(a)                                  disclosure is required by law or by any
stock exchange or any regulatory, governmental or antitrust body (including any
tax authority) having applicable jurisdiction (provided that the disclosing
party shall first inform the other party of its intention to disclose such
information and take into account the reasonable comments of the other party);

 

(b)                                 disclosure is of Confidential Information
which was lawfully in the possession of that party or any of its Representatives
(in either case as evidenced by written records) without any obligation of
secrecy prior to its being received or held;

 

(c)                                  disclosure is of Confidential Information
which has previously become publicly available other than through that party’s
fault (or that of its Representatives);

 

(d)                                 disclosure is required for the purpose of
any arbitral or judicial proceedings arising out of this Agreement (or any other
Transaction Document).

 

23.4                           Each of the Seller and the Purchaser undertakes
that it (and its Affiliates) shall only disclose Confidential Information to
Representatives if it is reasonably required for purposes connected with this
Agreement and only if the Representatives are informed of the confidential
nature of the Confidential Information and agree to maintain the Confidential
Information in accordance with the provisions of this clause 23.

 

23.5                           If this Agreement terminates, the Purchaser shall
as soon as practicable on request by the Seller:

 

(a)                                  return to the Seller all written documents
and other materials relating to the Seller, the Target Company, the Businesses
or this Agreement (including any Confidential Information) which the Seller (or
its Representatives) have provided to the Purchaser (or its Representatives)
without keeping any copies of them;

 

14

--------------------------------------------------------------------------------


 

(b)                                 destroy all information or other documents
derived from such Confidential Information; and

 

(c)                                  so far as it is practicable to do so,
expunge such Confidential Information from any computer, word processor or other
device.

 

24.                               ASSIGNMENT

 

Unless the Seller and the Purchaser specifically agree in writing, no person
shall assign, transfer, charge or otherwise deal with all or any of its rights
under this Agreement nor grant, declare, create or dispose of any right or
interest in it. Any purported assignment in contravention of this clause 24
shall be void.

 

25.                               FURTHER ASSURANCES

 

25.1                           Each of the Seller and the Purchaser shall, for a
period of 6 months from the Closing Date, execute (or procure the execution of)
such further documents as may be required by law or be necessary to implement
and give effect to this Agreement.

 

25.2                           Each of the Seller and the Purchaser shall
procure that its Affiliates comply with all obligations under this Agreement
which are expressed to apply to any such Affiliates.

 

26.                               COSTS

 

26.1                           Subject to clause 26.2 and except as otherwise
provided in this Agreement (or any other Transaction Document), the Seller and
the Purchaser shall each be responsible for its own costs, charges and other
expenses (including those of its Affiliates) incurred in connection with the
Proposed Transactions.

 

26.2                           The Purchaser shall bear or procure that its
Affiliates shall bear all stamp duty, notarisation fees or other documentary
transfer or transaction duties, and all stamp duty reserve tax, stamp duty land
tax and any other transfer taxes including in each case any related interest or
penalties arising as a result of this Agreement or of any of the other
Transaction Documents.

 

27.                               NOTICES

 

27.1                           Any notice in connection with this Agreement
shall be in writing in English and delivered by hand, fax, registered post or
courier using an internationally recognised courier company. Any notice sent by
fax shall also be sent by email, and vice versa. A notice shall be effective
upon receipt and shall be deemed to have been received (i) at the time of
delivery, if delivered by hand, registered post or courier or (ii) at the time
of transmission if delivered by fax and email provided that in either case,
where delivery occurs outside Working Hours, notice shall be deemed to have been
received at the start of Working Hours on the next following Business Day.

 

27.2                           The addresses of the parties for the purpose of
clause 27.1 are as set out on the first page of this Agreement and their fax
numbers for the purpose of clause 27.1, and the person for whose attention any
notice is to be marked, are respectively:

 

Seller

 

Address:                                                                                              
SIRVA UK Limited
Heritage House

 

15

--------------------------------------------------------------------------------


 

 

345 Southbury Road

 

Enfield

 

Middlesex EN1 1UP

 

 

Fax:

+44 (0)20 8219 8101

 

 

Email:

Company.secretary@sirva.co.uk

 

 

For the attention of:

Company Secretary

 

 

Purchaser

 

 

 

Address:

Crown Relocation Services Limited

 

c/o Crown Worldwide Ltd

 

19 Stonefield Way

 

South Ruislip

 

London

 

Middlesex HA4 0BJ

 

 

Fax:

(+44) (0)20 88398167

 

 

Email:

dmuir@crownrelo.com

 

 

For the attention of:

David Muir

 

 

Guarantor

 

 

 

Address:

Crown Worldwide Holdings Limited

 

Suite 2001, MassMutual Tower

 

38 Gloucester Road

 

Wanchai

 

Hong Kong

 

 

Fax:

(852) 2528 0177

 

 

Email:

kmadrid@crownworldwide.com

 

 

For the attention of:

Ken Madrid

 

 

27.3          Any notice to the Seller shall be copied to:

 

 

Address:

SIRVA, Inc.

 

700 Oakmont Drive

 

Westmont

 

Illinois

 

USA

 

 

Fax:

+1 (630) 468 4706

 

 

Email:

eryk.spytek@sirva.com

 

 

For the attention of:

General Counsel

 

 

27.4          Any notice to the Purchaser shall be copied to:

 

16

--------------------------------------------------------------------------------


 

Address:

Crown Worldwide Holdings Limited

 

Suite 2001, MassMutual Tower

 

38 Gloucester Road

 

Wanchai

 

Hong Kong

 

 

Fax:

(852) 2528 0177

 

 

Email:

kmadrid@crownworldwide.com

 

 

For the attention of:

Ken Madrid

 

 

and

 

 

 

Address:

Eversheds LLP

 

Cloth Hall Court

 

Infirmary Street

 

Leeds

 

LS1 2JB

 

 

Fax:

+44 (0)113 245 6188

 

 

Email:

robinjohnson@eversheds.com

 

 

27.5          Any notice to the Guarantor shall be copied to:

 

 

Address:

Eversheds LLP

 

Cloth Hall Court

 

Infirmary Street

 

Leeds

 

LS1 2JB

 

 

Fax:

+44 (0)113 245 6188

 

 

Email:

robinjohnson@eversheds.com

 

 

For the attention of:

Robin Johnson

 

28.                               CONFLICT WITH OTHER AGREEMENTS

 

If there is any conflict between the terms of this Agreement and any other
agreement, this Agreement shall prevail (as between the parties to this
Agreement and as between any members of the Seller Group and any members of the
Purchaser Group) unless (i) such other agreement expressly states that it
overrides this Agreement in the relevant respect and (ii) the Seller and the
Purchaser are either also parties to that other agreement or otherwise expressly
agree in writing that such other agreement shall override this Agreement in that
respect.

 

29.                               WHOLE AGREEMENT

 

29.1                           This Agreement and the other Transaction
Documents together set out the whole agreement between the parties in respect of
the sale and purchase of the Shares and the Businesses and supersede any prior
agreement (whether oral or written) relating to the Proposed Transactions. It is
agreed that:

 

17

--------------------------------------------------------------------------------


 

(a)                                  no party shall have any claim or remedy in
respect of any statement, representation, warranty or undertaking made by or on
behalf of any other party (or any of its Connected Persons) in relation to the
Proposed Transactions which is not expressly set out in this Agreement or any
other Transaction Document;

 

(b)                                 any terms or conditions implied by law in
any jurisdiction in relation to the Proposed Transactions are excluded to the
fullest extent permitted by law or, if incapable of exclusion, any right, or
remedies in relation to them are irrevocably waived;

 

(c)                                  the only right or remedy of a party in
relation to any provision of this Agreement or any other Transaction Document
shall be for breach of this Agreement or the relevant Transaction Document; and

 

(d)                                 except for any liability in respect of a
breach of this Agreement or any other Transaction Document, no party (or any of
its Connected Persons) shall owe any duty of care or have any liability in tort
or otherwise to any other party (or its respective Connected Persons) in
relation to the Proposed Transactions,

 

provided that this clause shall not exclude any liability for (or remedy in
respect of) fraudulent misrepresentation. Each party agrees to the terms of this
clause 29 on its own behalf and as agent for each of its Connected Persons. For
the purpose of this clause, Connected Persons means (in relation to a party) the
officers, employees, agents and advisers of that party or any of its Affiliates.

 

30.                               WAIVERS, RIGHTS AND REMEDIES

 

Except as expressly provided in this Agreement, no failure or delay by any party
in exercising any right or remedy relating to this Agreement or any of the
Transaction Documents shall affect or operate as a waiver or variation of that
right or remedy or preclude its exercise at any subsequent time. No single or
partial exercise of any such right or remedy shall preclude any further exercise
of it or the exercise of any other remedy.

 

31.                               COUNTERPARTS

 

This Agreement may be executed in any number of separate counterparts, each of
which is an original but all of which taken together shall constitute one and
the same instrument.

 

32.                               VARIATIONS

 

No amendment of this Agreement (or of any other Transaction Document) shall be
valid unless it is in writing and duly executed by or on behalf of all of the
parties to it.

 

33.                               INVALIDITY

 

Each of the provisions of this Agreement and the other Transaction Documents is
severable. If any such provision is held to be or becomes invalid or
unenforceable in any respect under the law of any jurisdiction, it shall have no
effect in that respect and the parties shall use all reasonable efforts to
replace it in that respect with a valid and enforceable substitute provision the
effect of which is as close to its intended effect as possible.

 

34.                               NO THIRD PARTY ENFORCEMENT RIGHTS

 

A person who is not a party to this Agreement shall have no right under any
statutory provision to enforce any of its terms.

 

18

--------------------------------------------------------------------------------


 

35.                               GUARANTEE

 

35.1                           In consideration of the Seller agreeing to sell
the Businesses and the Target Company on the terms of this Agreement, the
Guarantor unconditionally and irrevocably guarantees:

 

(a)                                  the due, punctual and full performance by
the Purchaser (or any of its Affiliates, as the case may be) of all of its
obligations under this Agreement and the other Transaction Documents;

 

(b)                                 the payment by the Purchaser (or any of its
Affiliates, as the case may be) when due of any amount payable under this
Agreement and the other Transaction Documents,

 

as if the Guarantor were the principal obligor under this Agreement and the
other Transaction Documents and not merely a surety.

 

35.2                           The Guarantor shall indemnify the Seller against
all reasonable costs which the Seller may pay or incur in collecting or
enforcing the payment of any amount payable by the Purchaser (or any of its
Affiliates, as the case may be) under this Agreement or the other Transaction
Documents.

 

35.3                           The guarantee set out in sub-clause 35.1 is a
continuing guarantee and shall remain in full force and effect until all the
obligations of the Purchaser (or any of its Affiliates, as the case may be)
guaranteed by this clause 35 have been discharged in full. It is in addition to
and shall not prejudice nor be prejudiced by any other guarantee, indemnity or
other security or right against any third party which the Seller may have for
the due performance of these obligations.

 

35.4                           Before making any demand under sub-clause 35.1
the Seller shall make a written demand of the Purchaser (or any of its
Affiliates, as the case may be) specifying the payment or obligation to be
performed. If the demand is not fully satisfied within 2 Business Days of its
receipt by the Purchaser (or any of its Affiliates, as the case may be), the
Seller shall be entitled to make written demand upon and proceed directly
against the Guarantor in respect of any specified payment or obligation which is
due for performance and remains unsatisfied.

 

35.5                           The Guarantor acknowledges that its liability
under this clause 35 shall not be discharged or affected in any way by time or
any other indulgence or concession being granted to the Purchaser or by any
other act, omission, dealing, matter or thing whatsoever (including without
limitation any change in the memorandum or articles of association of the
Purchaser (or any of its Affiliates, as the case may be) or the Guarantor, any
amendment to this Agreement or any other Transaction Document or the
liquidation, dissolution, reconstruction or amalgamation of the Purchaser (or
any of its Affiliates, as the case may be) or the Guarantor or the illegality or
enforceability of this Agreement or any other Transaction Document) which but
for this provision might operate to release the Guarantor from its obligations
under this clause 35.

 

36.                               GOVERNING LAW AND JURISDICTION

 

36.1                           This agreement and the legal relationships
established by or otherwise arising in connection with this agreement shall be
governed by, and interpreted in accordance with, English law.

 

36.2                           If any dispute, controversy or claim arises out
of or in connection with this agreement including the breach, termination or
invalidity thereof (Dispute), the Purchaser or the Seller may serve formal
written notice on the other party that a Dispute has arisen (a Notice of

 

19

--------------------------------------------------------------------------------


 

Dispute). The Notice of Dispute shall describe the material points of the
Dispute in sufficient detail to enable the parties to reach an amicable
settlement pursuant to the procedure set out in the remaining provisions of this
clause 36.

 

36.3                           Following the service of a Notice of Dispute, the
parties shall use all reasonable endeavours to settle such Dispute amicably
through negotiations between their respective authorised representatives within
a period of thirty (30) days starting from the date of receipt of the Notice of
Dispute by the relevant party. The Seller and the Purchaser may by written
agreement extend such thirty (30) day period and take all such other steps as
they mutually agree will assist them in reaching an amicable settlement of the
Dispute, including the joint appointment of a person who is an expert in the
subject matter of the Dispute.

 

36.4                           If the Dispute is not resolved by the signing of
written terms of settlement by authorised representatives of the relevant
parties within such thirty (30) day period (or such longer period as may have
been agreed between them) as provided under clause 36.3, then the Dispute shall
be finally settled under the Rules of Arbitration of the International Chamber
of Commerce by three arbitrators appointed in accordance with the said Rules.
The seat of the arbitration shall be London. The language of the arbitration
shall be English.

 

AS WITNESS THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AS A DEED ON BEHALF OF
THE PARTIES THE DAY AND YEAR FIRST BEFORE WRITTEN.

 

20

--------------------------------------------------------------------------------


 

CONFORMED COPY

 

SCHEDULE 1

 

THE BUSINESSES

 

PART A : CATEGORIES OF BUSINESSES ASSETS

 

The Businesses include the following (but in each case exclude the Excluded
Assets and the Excluded Liabilities):

 

(a)                                  the Properties;

 

(b)                                 Business Loose Plant and Equipment;

 

(c)                                  Stock;

 

(d)                                 Trade Debtors as at Closing;

 

(e)                                  benefit of all Business Contracts;

 

(f)                                    Business Claims;

 

(g)                                 Business Information;

 

(h)                                 Owned IP, the Trade Name and the Service
Mark;

 

(i)                                     IT Systems used by the Seller that
relate exclusively to the Businesses; and

 

(j)                                     Business Goodwill,

 

(together the Business Assets).

 

PART B : EXCLUDED ASSETS

 

1.                                       The Excluded Contracts (including any
amounts due under the Excluded Contracts and any assets or rights provided or
licensed under the Excluded Contracts.

 

2.                                       Non-Exclusive Information.

 

3.                                       Any cash (whether at bank or in hand)
or cash equivalents owned by any member of the Seller Group.

 

4.                                       The benefit of any insurance policies
held by the Seller Group which relate to the Target Enterprise or otherwise to
the Target Company.

 

5.                                       Any information and communication
systems (including hardware and software) which are used at Closing in relation
to the Businesses and which are located in premises occupied by a member of the
Seller Group which are not Properties.

 

6.                                       Any right of any member of the Seller
Group to repayment of tax and the benefit of any other claim in respect of tax.

 

21

--------------------------------------------------------------------------------


 

7.                                       The benefit any member of the Seller
Group has of any prepayments made prior to Closing in relation to insurance.

 

8.                                       For the avoidance of doubt, the waste
licences, data protection registrations and other licences or permits issued by,
or registrations with, any governmental authority in relation to the Businesses.

 

9.                                       Any right or benefit in relation to any
items to the extent that, in the Seller’s accounting system, they would fall
within any of the accounting codes in the accounting records of the Seller with
the following names:

 

(a)                                  Rent Restatement Provision;

 

(b)                                 Q1 Overcharge;

 

(c)                                  Q2 Charge to Branch for rent awaiting
invoices;

 

(d)                                 Q2 Rates variance – pending confirmation of
budget.

 

10.                                 The shares in Allied Pickfords Limited.

 

11.                                 The names “Pickfords” and “Pickfords Records
Management”.

 

12.                                 The domain name www.pickfordsrm.com.

 

13.                                 Save as provided in Schedule 8, all property
interests in the New Lease Properties and the New Underlease Consent Properties.

 

14.                                 The shares in Irish Security Archives
Limited (Northern Ireland) and GB Nationwide Crate Hire Limited.

 

PART C : EXCLUDED CONTRACTS

 

1.                                       Any contracts of the Seller to the
extent that they relate to Excluded Business Debt.

 

2.                                       Site Facility Agreements to the extent
that they relate to the New Lease Properties and the New Underlease Consent
Properties.

 

3.                                       All Business Contracts (for the
avoidance of doubt, other than Site Facility Agreements) to the extent that they
relate to the purchasing or procurement of goods or stocks in connection with
the Businesses.

 

4.                                       The contracts and arrangements relating
to the “Oracle” Financial Software package used in relation to the Target
Enterprise.

 

5.                                       Bank accounts in the name of the
Seller.

 

 

22

--------------------------------------------------------------------------------


 

PART D : EXCLUDED LIABILITIES

 

1.                                       Any liabilities under the Excluded
Contracts, including any Excluded Business Debt owed by the Seller.

 

2.                                       Any tax for which any member of the
Seller Group is liable in respect of any Business or Business Asset.

 

3.                                       Any liability in respect of insurance
premiums accrued for as at the Closing Date.

 

4.                                       Any liability of the Seller in respect
of pension, retirement indemnity or other post-retirement benefits in relation
to any of the Employees as at the Closing Date.

 

5.                                       Any audit fees outstanding as at the
Closing Date.

 

6.                                       Any liabilities of the Seller in
respect of Trade Creditors as at the Effective Date, other than Capital
Creditors.

 

7.                                       Any liability in relation to any items
to the extent that, in the Seller’s accounting system, they would fall within
any of the accounting codes in the accounting records of the Seller with the
following names:

 

(a)                                  A/P Vendor;

 

(b)                                 Remittance Control;

 

(c)                                  A/P Overpayments to Accounts Payable;

 

(d)                                 Accrued Other;

 

(e)                                  Accr Pay – Facilities (PLH);

 

(f)                                    NI on cars;

 

(g)                                 Maintenance accrual;

 

(h)                                 Telecom Provision;

 

(i)                                     Other (Comms Cost);

 

(j)                                     Accr Pay – Comms.

 

8.                                       Any liability on the part of the tenant
of the existing leases held by a Seller Group Company of each Existing Business
Property which is also (i) a Leasehold Property and (ii) either a New Lease
Property or a New Underlease Consent Property (but without prejudice to the
obligations and Liabilities of the Purchaser pursuant to Schedule 8 and the
terms of the New Leases and New Underleases).

 

9.                                       Any liability of the freehold owner of
each Existing Business Property which is held freehold by a Seller Group Company
and which is also a New Lease Property (but without prejudice to the obligations
and Liabilities of the Purchaser pursuant to Schedule 8and the terms of the New
Leases).

 

23

--------------------------------------------------------------------------------


 

10.                                 Any liability on the part of the tenant of
the existing leases of each Existing Business Property which is also an
Assignment Consent Property to pay rent, estate service charge, business rates
and insurance prior to the Effective Date.

 

11.                                 Any liability to the extent (but not
otherwise) that it arises from a breach by the Seller of any of the Business
Contracts prior to the Closing Date.

 

References in Parts B to D of this Schedule 1 to the Seller Group or any member
of the Seller Group shall not, for the avoidance of doubt, be taken to refer to
the Target Company.

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

SELLER WARRANTIES

 

In this Schedule where a statement is made referring to the Seller it shall be
construed as including a reference, and applying, to the Businesses and not to
any other business of the Seller.

 

PART A : GENERAL/COMMERCIAL

 

1.              The Seller Group, the Shares and the Businesses

 

1.1         Authorisations, valid obligations, filings and consents.

 

(a)                                  The Seller has obtained all corporate
authorisations and (other than to the extent relevant to the Conditions) all
other governmental, statutory, regulatory or other consents, licences or
authorisations required to empower it to enter into and perform its obligations
under this Agreement where failure to obtain them would adversely affect to a
material extent its ability to enter into or perform its obligations under this
Agreement.

 

(b)                                 Entry into and performance by each member of
the Seller Group of this Agreement and/or any Transaction Document to which it
is a party will not (i) breach any provision of its memorandum and articles of
association, by-laws or equivalent constitutional documents; or (ii) (subject to
fulfilment of the Conditions) result in a breach of any laws or regulations in
its jurisdiction of incorporation or of any order, decree or judgment of any
court or any governmental or regulatory authority, where (in either case) the
breach would adversely affect to a material extent its ability to enter into or
perform its obligations under this Agreement.

 

1.2         The Seller Group, the Shares and the Businesses.

 

(a)                                  Each of the Seller and the Target Company
is validly incorporated, in existence and duly registered under the laws of its
jurisdiction of incorporation and has full power under its memorandum or
articles of association, by-laws or equivalent constitutional documents to
conduct its business as conducted at the date of this Agreement.

 

(b)                                 The Seller is or will at Closing be entitled
to transfer (or procure the transfer of) the Shares on the terms of this
Agreement.

 

(c)                                  All the Shares are fully paid or properly
credited as fully paid and the Seller is or will at Closing be the sole legal
and beneficial owner of the Shares free from all Third Party Rights.

 

(d)                                 No member of the Seller Group has entered
into any agreement whereby any person has the right (exercisable now or in the
future and whether contingent or not) to call for the issue of any share or loan
capital in the Target Company.

 

(e)                                  The Shares constitute the whole of the
issued share capital of the Target Company.

 

25

--------------------------------------------------------------------------------


 

(f)                                    The information on the Target Company set
out in Exhibit 2 is accurate in all material respects.

 

1.3         The Businesses. The Seller has or will at Closing have the right,
title and authority to sell to the Purchaser the legal and beneficial ownership
of all material Business Assets comprised in the Businesses as detailed in
Schedule 1 Part A free from all Third Party Rights other than Permitted
Encumbrances.

 

1.4         Other interests. The Target Company neither owns nor has any
interest of any nature in any shares, debentures or other securities issued by
any undertaking.

 

2.              Financial Matters

 

2.1         Transactions Foundations Databook Appendix. The Transactions
Foundations Databook Appendix has been prepared in all material respects in
accordance with the policies and methods set out in the Transactions Foundations
Databook Appendix (or, to the extent that the treatment or characterisation of
the amount or item concerned or any equivalent item or amount is not dealt with
in the Transactions Foundations Databook Appendix, then in accordance with UK
GAAP as at 21 May 2005) and the Transactions Foundations Databook Appendix does
not materially misrepresent the state of affairs of the Businesses and the
assets and liabilities of the Businesses as at 21 May 2005.

 

2.2         Position with regard to the Businesses since 21 May 2005. Since 21
May 2005, the Businesses have been carried on in the ordinary course.

 

2.3         The Last Accounts. The Last Accounts fairly present the state of
affairs of the Target Company and its assets and liabilities as at the Last
Accounts Date and the results thereof for the financial year ended on the Last
Accounts Date.

 

2.4         Position of the Target Company since Last Accounts Date. Since the
Last Accounts Date:

 

(a)                                  the Target Company has carried on business
in the ordinary course;

 

(b)                                 the Target Company has not declared,
authorised, paid or made any dividend or other distribution, nor has it reduced
paid-up share capital (except for any dividends provided for in the Accounts);

 

(c)                                  the Target Company has not issued or agreed
to issue any share or loan capital;

 

(d)                                 the Target Company has not repaid any
borrowing or indebtedness in advance of its stated maturity.

 

2.5         Statutory books. The statutory books of the Target Company and of
the Seller required to be kept by applicable laws in its jurisdiction of
incorporation have been maintained in all material respects in accordance with
such laws.

 

26

--------------------------------------------------------------------------------


 

3.              Financial Debt

 

3.1         The Target Company does not owe any material Financial Debt to any
person outside the Seller Group.

 

4.              Regulatory Matters

 

4.1         Licences. Neither the Seller nor the Target Company has received any
written notice from a Governmental Entity in the 12 months prior to the date of
this Agreement alleging that the Seller or the Target Company has not obtained a
material licence, permission, authorisation (public or private) or consent
required for carrying on the Target Enterprise effectively in the places and in
the manner in which it is carried on at the date of this Agreement in accordance
with all applicable laws and regulations. A licence, permission, authorisation
or consent is material for this purpose if failure to obtain it would have a
cost (including, for these purposes, a loss of profit) to the Target Enterprise
of £65,000 or more.

 

4.2         Compliance. So far as the Seller is aware, in the 12 months prior to
the date of this Agreement:

 

(a)                                  the Seller and the Target Company have
conducted its business and corporate affairs in all material respects in
accordance with its memorandum and articles of association, by-laws or other
equivalent constitutional documents; and

 

(b)                                 there has been no default by the Seller or
the Target Company under any order, decree or judgment of any court or any
governmental or regulatory authority in the jurisdiction in which it is
incorporated which applies to the Target Enterprise (or any part of it) where
such default has had or is likely to have a cost (including, for these purposes,
a loss of profit) to the Target Enterprise of £65,000 or more.

 

5.              The Business Assets

 

For the purposes of this paragraph 5, a material asset shall mean an asset with
a book value in the Last Accounts of £65,000 or more but does not include any of
the Existing Business Properties or the Target Company Properties.

 

5.1         Ownership. The Seller and/or the Target Company owns or are entitled
to use all the material assets necessary to carry on the Target Enterprise in
all material respects as currently carried on. Neither the Seller nor the Target
Company has (outside the ordinary and normal course of business) disposed of, or
agreed to dispose of, any material asset of the Target Enterprise included in
the Last Accounts.

 

5.2         Possession. So far as the Seller is aware, the material assets of
the Target Enterprise are in the possession or under the control of the Target
Company or the Seller.

 

27

--------------------------------------------------------------------------------


 

6.              Contractual Matters

 

6.1         Material contracts. Neither the Seller nor the Target Company is a
party to any agreement:

 

(a)                                  under the terms of which, as a direct
result of the entry into and performance of the Transaction Documents (i) any
other party will be entitled to be relieved of any material obligation or become
entitled to exercise any material right (including any termination or
pre-emption right or other option) or (ii) the Seller or the Target Company will
be in material default, where such relief, exercise or default is likely to have
a cost (including, for this purpose, a loss of profit) to the Target Enterprise
of £65,000 or more;

 

(b)                                 which is material and is not in the ordinary
course of business;

 

(c)                                  which is material and is with any member of
the Seller Group and is not on an arm’s length basis; or

 

(d)                                 which is a joint venture, consortium,
partnership or profit (or loss) sharing agreement.

 

6.2         Defaults. So far as the Seller is aware, neither the Seller nor the
Target Company has received written notice in the 12 months prior to the date of
this Agreement that it is in material default under any contract to which it is
a party; for this purpose, material means a default which is likely to have a
cost (including, for this purpose, a loss of profit) to the Target Enterprise of
£65,000 or more.

 

7.              Litigation and Investigations

 

7.1         Litigation. Neither the Seller nor any Target Company is involved as
a party in any material litigation, arbitration or administrative proceedings
and, so far as the Seller is aware, no such proceedings have been threatened in
writing by or against a Target Company or the Seller. For this purpose:

 

(a)                                  material means proceedings which (if
successful) are likely to result in a cost, benefit or value to the Target
Enterprise of £65,000 or more; and

 

(b)                                 any proceedings for collection by a Target
Company or the Seller of debts arising in the ordinary course of business and,
for the avoidance of doubt, any proceedings in respect of claims identified in
the Disclosure Letter and/or Data Room as insured claims are excluded.

 

7.2         Investigations. Neither the Seller nor the Target Company has
received written notice in the 12 months prior to the date of this Agreement of
any current or pending material (as defined above) investigation by a
Governmental Entity concerning the Target Company or the Seller.

 

8.              Insolvency etc.

 

8.1         Winding up. No member of the Seller Group or the Target Company has
received any written notice that an order has been made, petition presented or
meeting

 

28

--------------------------------------------------------------------------------


 

convened for the winding up of the Seller or the Target Company or for the
appointment of any provisional liquidator.

 

8.2         Administration and receivership. No member of the Seller Group or
the Target Company has received any written notice concerning the appointment of
a receiver (including any administrative receiver or the equivalent to a
receiver or administrative receiver in the relevant jurisdiction) in respect of
the whole or any material part of the property, assets and/or undertaking of the
Target Enterprise.

 

8.3         Voluntary arrangement etc. Neither the Seller nor the Target Company
has made any voluntary arrangement with any of its creditors in the 2 years
prior to the date of this Agreement.

 

PART B : IP/IT

 

1.                                       Business IP. Schedule 1 to the
Assignment of Intellectual Property sets out all Owned IP and is correct. The
licences of Intellectual Property Rights granted to, and by, the Target Company
or the Seller, and which are material to the Target Enterprise, are disclosed in
the Data Room. The Owned IP is not subject to any security interest, option,
mortgage, charge or lien.

 

2.                                       No infringement. Neither the Seller nor
the Target Company has, in the 12 months prior to the date of this Agreement,
received a written notice alleging that the operations of the Target Enterprise
infringe the Intellectual Property Rights of a third party or sent a written
notice alleging that a third party is infringing the Business IP.

 

3.                                       Information technology. The IT Systems
are owned by, or licensed or leased to, the Target Company or the Seller. Copies
or details of all material licences and leases relating to the IT Systems have
been disclosed in the Data Room. Neither the Seller nor the Target Company has,
in the 12 months prior to the date of this Agreement, received written notice
from a third party alleging that the Target Company or the Seller is in default
under licences or leases relating to the IT Systems. So far as the Seller is
aware, the IT Systems have not, in the 12 months prior to the date of this
Agreement, failed to any material extent and the data that they process has not
been corrupted to any material extent.

 

4.                                       Data protection. In relation to the
Target Enterprise, neither the Seller nor the Target Company has, in the 12
months prior to the date of this Agreement, received a written notice alleging
that the Target Company or the Seller has not complied with applicable data
protection laws.

 

PART C : REAL ESTATE

 

1.                                       General. The Existing Business
Properties and the Target Company Properties comprise all the land and buildings
owned, leased, controlled, occupied or used by the Target Company or in respect
of the Businesses, by the Seller Group.

 

29

--------------------------------------------------------------------------------


2.                                       Possession and occupation.

 

(a)                                  The Target Company is in possession of the
whole of each of the Target Company Properties and a Seller Group Company is in
possession of the whole of each of the Existing Business Properties and none of
the Target Company Properties and the Existing Business Properties are vacant,
and no other person is in or actually or conditionally entitled to possession,
occupation or use of any of the Properties.

 

(b)                                 The principal use of the Properties falls
within Class B8 of the Town and Country Planning (Use Classes) Order 1987 (as
amended) with ancillary offices and commercial parking.

 

3.                                       Title. There is no Third Party Right in
or over or affecting any of the Existing Business Properties or the Target
Company Properties. No Existing Business Property or Target Company Property is
the subject of a subsisting contract for sale and the Target Company is not
party to any uncompleted agreement to acquire any freehold or leasehold
property. The Target Company or a Seller Group Company is the sole beneficial
owner of, and otherwise absolutely entitled to, each of the Existing Business
Properties and the Target Company Properties. The title deeds to each of the
Assignment Consent Properties and the Target Group Properties are in the
possession of the Seller and are free from Third Party Rights.

 

4.                                       Adverse Interests. So far as the Seller
is aware:

 

(a)                                  none of the Existing Business Properties or
the Target Company Properties is subject to any matter which materially
adversely affects the Target Company’s or Seller’s ability to continue to carry
on its existing business from any Existing Business Property or the Target
Company Property in the manner as at present; and

 

(b)                                 neither the Seller, a Seller Group Company
nor the Target Company is in breach of any covenant, restriction, condition or
obligation (whether statutory or otherwise) which is material and affects the
Existing Business Properties or the Target Company Properties and in respect of
which a Seller Group Company has received written notice.

 

5.                                       Outgoings. The Existing Business
Properties and the Target Company Properties are not subject to the payment of
any outgoings other than the usual rates and taxes and, in the case of
leaseholds, rent, insurance rent and service charge.

 

6.                                       Disputes. So far as the Seller is
aware, there are no disputes, claims, actions or complaints relating to or in
respect of the Existing Business Properties or the Target Company Properties or
their use.

 

7.                                       Planning Matters. So far as the Seller
is aware, the current use of each of the Existing Business Properties and the
Target Company Properties is an authorised use under any legislation intended to
control or regulate the use of land and any orders, bye-laws or regulations made
or granted under any of them and the Seller is not aware of any outstanding
material restrictions and conditions imposed by or pursuant to such legislation
which are yet to be complied with.

 

8.                                       Property Liabilities. The Target
Company has no actual or contingent obligation or liabilities in relation to any
freehold or leasehold property other than under its existing title to the Target
Company Properties.

 

9.                                       Leasehold Properties. In relation to
those Existing Business Properties and the Target Company Properties which are
leasehold:

 

30

--------------------------------------------------------------------------------


 

(a)                                  there are no subsisting notices served on
behalf of the landlord alleging a material breach of any covenants, conditions
and agreements contained in the relevant leases, on the part of the tenant or in
any licences or approvals issued under such leases and all rents due under any
leases have been paid when due and the last demand for rent if issued was
unqualified;

 

(b)                                 no rent is currently under review;

 

(c)                                  neither the Seller, a Seller Group Company
nor the Target Company has commuted any rent or other payment or paid any rent
or other payment ahead of the due date for payment;

 

(d)                                 no surety has been released, expressly or by
implication; and

 

(e)                                  no tenancy is being continued after the
contractual expiry date whether pursuant to statute or otherwise.

 

10.                                 Due Diligence and information. The Seller
has provided copies of all material deeds and documents relating to the Seller
Group’s or the Target Company’s interest in or use of any of the Existing
Business Properties or the Target Company Properties, which in each case are
accurate in all material respects.

 

11.                                 The replies to the Agreed Form bundle of
replies to enquiries referred to in paragraph 5.6 of Schedule 8 are true,
complete and accurate in all respects.

 

12.                                 None of the Target Company Properties is or,
within the last 7 years has been, a family home within the meaning of the Family
Home Protection Act 1976 (under the Law of Ireland).

 

PART D : ENVIRONMENTAL

 

For the purpose of this Part D, material shall be deemed to refer to facts,
matters, circumstances, issues or events, which have resulted in, or are likely
to result in, an aggregate cost to the Target Enterprise of £65,000 or more.

 

1.                                       Compliance with Environmental Laws. So
far as the Seller is aware:

 

(a)                                  neither the Seller nor the Target Company
is (nor has it been within the period of 3 years prior to Closing) in material
breach of any Environmental Laws relating to any activities or operations
carried on at any site (a Site) owned or occupied by the Seller or any Target
Company in relation to the Target Enterprise;

 

(b)                                 there are no material claims or proceedings
pending against the Seller or the Target Company with respect to any breach of
or liability under Environmental Laws relating to the Target Enterprise; and

 

(c)                                  neither the Seller nor the Target Company
has received any written statutory complaints or statutory notices alleging or
specifying any material breach of or material liability under any Environmental
Laws relating to the Target Enterprise.

 

31

--------------------------------------------------------------------------------


 

2.                                       Environmental Consents. So far as the
Seller is aware, all material Environmental Consents required for any activities
at any Site have been obtained and are being complied with in all material
respects.

 

3.                                       Environmental Reports and Audits. So
far as the Seller is aware, all reports and audits commissioned by the Seller
Group or the Target Company within the last 2 years relating to Environmental
Matters at any Site have been disclosed.

 

PART E : EMPLOYMENT

 

1.                                       Employees. The Employees comprise all
persons employed by the Seller and the Target Company (i) in relation to the
Target Company and (ii) wholly or substantially in relation to the Businesses,
at the date of this Agreement.

 

2.                                       Data Room items. The Data Room contains
copies of the contracts of employment for all Key Managers and copies of the
standard terms and conditions of employment applicable to all Employees of the
Target Company and the Businesses.

 

3.                                       Trade Unions. The Data Room contains
copies of all current recognition, produced, collective of other agreements
between the Seller or Target Company and any trade union or other body
representing the Employees or any of them.

 

4.                                       Incentive schemes. Neither the Seller
nor the Target Company has, nor has any of them agreed to introduce, any share
incentive scheme, share option scheme or profit sharing, bonus, commission or
other such incentive scheme for any directors or Employees or other workers
engaged in the Target Enterprise.

 

5.                                       Notice on termination. There exists no
written or unwritten contract of employment with any Employee that cannot be
terminated by the Seller or the Target Company on six months notice or less
without giving rise to a claim for damages or compensation (other than a
statutory redundancy payment or statutory compensation for unfair dismissal or,
in either case, the equivalent in any relevant jurisdiction).

 

6.                                       Records. The Data Room contains details
of Employees’ job titles, grades, salaries, ages, length of service and notice
periods.

 

7.                                       Disclosure of retirement schemes etc.
The Data Room contains details of all benefits provided of general application
or of application to a particular grade or category of employee.

 

8.                                       Key Managers. No Key Manager has given
notice which has not yet expired terminating his or her employment.

 

9.                                       Amounts owing. There are no amounts
owing to any Employees in relation to the Businesses or the Target Company
(other than amounts representing remuneration accrued for the current pay period
or for reimbursement of reasonable business expenses). The only entitlement to
accrued but untaken holiday leave that the Employees have is in relation to the
current holiday year.

 

10.                                 Disputes. The Seller is not involved, and
has not during the 12 months prior to the date of this Agreement been involved
in any strike, lock out, industrial or trade dispute or any

 

32

--------------------------------------------------------------------------------


 

negotiations with any trade union or body of employees or workers in connection
with the Businesses or the Target Company.

 

11.                                 Compliance. The Seller has, in relation to
all Employees and former employees of the Businesses and the Target Company,
complied in all material respects with all statutes, regulations and orders
relating to employment and relations with employees and trade unions and has
complied in all material respects with all agreements for the time being having
effect as regards such relations or the conditions of service of its employees
(whether collectively or individually).

 

PART F : RETIREMENT BENEFITS

 

1.                                       Retirement Benefits/Seller Employee
Benefit Plans. All Seller Employee Benefit Plans are listed in the Disclosure
Letter. Other than those Seller Employee Benefit Plans (and any statutory social
security plans operated under public law, statute or regulation in the relevant
jurisdiction), neither the Target Company or any member of the Seller Group
provides or contributes to or is liable to provide or contribute to the
provision of Retirement Benefits for or in respect of any Employee.

 

2.                                       No Proposals. No proposal has been
announced and no agreement has been made to establish any other arrangement for
providing any Retirement Benefits or to continue or increase any Retirement
Benefits under any Seller Employee Benefit Plan for or in respect of any
Employee, or to maintain any such Retirement Benefits or the level of any such
Retirement Benefits generally for any period.

 

3.                                       Disclosure of Documents. In the Data
Room and/or the Disclosure Letter there are:

 

(a)                                  all documents containing material
provisions currently governing each Seller Employee Benefit Plan;

 

(b)                                 material announcements that have not been
incorporated into the documents referred to in paragraph 4(a) and copies of all
current explanatory booklets or summary plan descriptions relating to each
Seller Employee Benefit Plan;

 

which, in each case, are accurate in all material respects as at the date of
this Agreement.

 

4.                                       Payments in respect of the Seller
Employee Benefit Plans. The rates at which contributions to each Seller Employee
Benefit Plan are paid are set out in the Data Room and/or the Disclosure Letter.

 

5.                                       Compliance. Each Target Company and
each member of the Seller Group and as far as the Seller is aware the trustees,
administrators, managers, custodians and fiduciaries (as applicable) of each
Seller Employee Benefit Plan currently comply in all material respects with
their respective obligations under the Seller Employee Benefit Plans.

 

PART G : TAX

 

1.                                       Returns, payments etc. The Target
Company has duly, and within any appropriate time limits, made all returns,
given all notices and supplied all other information required to

 

33

--------------------------------------------------------------------------------


 

be supplied to the relevant tax authorities and made all payments required to be
made to the relevant tax authorities and has maintained all records required to
be maintained for tax purposes; all such information was and remains complete
and accurate in all material respects and all such returns and notices were and
remain complete and accurate in all material respects and were made on the
proper basis and do not, and so far as the Seller is aware are not likely to,
reveal any transactions which may be the subject of any dispute with, or any
enquiry raised by, any tax authority.

 

2.                                       Disputes, investigations. So far as the
Seller is aware, the Target Company is not involved in any material current
dispute with any tax authority nor is it or has it in the last six years been
the subject of any investigation or non-routine visit by any tax authority. So
far as the Seller is aware no investigation or non-routine visit is planned by
any tax authority in relation to the Target Company.

 

3.                                       Residence/permanent establishment. The
Target Company is and has at all times been resident for tax purposes in the
Republic of Ireland and the United Kingdom and is not and has not at any time
been treated as resident in any other jurisdiction for any tax purpose
(including any double taxation arrangement). The Target Company is not subject
to tax in any jurisdiction other than the Republic of Ireland or the United
Kingdom by virtue of having a permanent establishment or other place of business
in that jurisdiction. The Target Company is not liable for any tax as the agent
of any other person or business and does not constitute a permanent
establishment of any other person, business or enterprise for any tax purpose.

 

4.                                       Value added tax. So far as the Seller
is aware:

 

(a)                                  the Target Company is registered for the
purposes of value added tax in the Republic of Ireland, has been so registered
at all times in the last six years that it has been required to be registered by
value added tax legislation of the Republic of Ireland, and such registration is
not subject to any conditions imposed by or agreed with the relevant tax
authority; and

 

(b)                                 the Target Company has complied with and
observed in all material respects the terms of value added tax legislation of
the Republic of Ireland in the last six years.

 

5.                                       Stamp Duty. All documents in the
possession or under the control of the Seller or to the production of which the
Seller is entitled which establish or are necessary to establish the title of
the Seller to any Business Asset or under which the Seller has any rights which
relate to the Businesses have been duly stamped and any applicable stamp duties
or charges in respect of such documents have been duly accounted for and paid,
and no such documents which are outside the United Kingdom would attract stamp
duty if they were brought into the United Kingdom.

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LIMITATIONS ON LIABILITY

 

1.                                       Time Limits. The Seller shall not be
liable for any Claim unless the Seller receives from the Purchaser written
notice (within 30 days of the Purchaser becoming aware of such Claim) containing
reasonably specific details of the Claim including the Purchaser’s estimate (on
a without prejudice basis) of the amount of the Claim:

 

(a)                                  prior to 30 April 2007, in the case of a
Non-Tax Claim; or

 

(b)                                 prior to the sixth anniversary of the date
of this Agreement, in the case of a Tax Claim.

 

2.                                       Thresholds for Claims. The Seller shall
not be liable for any single Claim:

 

(a)                                  unless the amount of the liability pursuant
to that single Claim exceeds £65,000; and

 

(b)                                 unless the aggregate amount of the liability
of the Seller for all Claims not excluded by sub-paragraph (a) exceeds an amount
equal to 2.5% of the aggregate of the Initial Business Price and the Initial
Share Price, in each case as adjusted by the Financial Adjustments only (in
which case the Purchaser shall only be entitled to claim for the excess over
such amount).

 

3.                                       Maximum limit for all Claims. The
aggregate amount of the liability of the Seller for all Claims shall not exceed
an amount equal to 25% of the aggregate of the Initial Business Price and the
Initial Share Price, in each case as adjusted by the Financial Adjustments only.

 

4.                                       Claim to be withdrawn unless litigation
commenced. Any Claim shall (if it has not been previously satisfied, settled or
withdrawn) be deemed to have been withdrawn 6 months after the notice is given
pursuant to paragraph 1 of this Schedule or, in the case of a contingent
liability, 6 months after that liability becomes an actual liability, unless
arbitration proceedings in respect of it have been commenced by being both
issued and served, in accordance with clause 36.4. No new Claim may be made in
respect of the facts, matters, events or circumstances giving rise to any such
withdrawn Claim.

 

5.                                       Claims only to be brought under
relevant Warranties. The Purchaser acknowledges and agrees that the only
Warranties given in relation to:

 

(a)                                  Intellectual Property Rights and
information technology or any related claims, liabilities or other matters (IPR
Matters) are set out in Part B of Schedule 2 and no other Warranty is given in
relation to IPR Matters;

 

(b)                                 real estate and planning and zoning matters
or any related claims, liabilities or other matters (Real Estate Matters) are
those set out in of Part C of Schedule 2 and no other Warranty is given in
relation to Real Estate Matters;

 

(c)                                  Environment or any related claims,
liabilities or other matters (Environmental Matters) are those set out in Part D
of Schedule 2 and no other Warranty is given in relation to Environmental
Matters;

 

(d)                                 the employment of any past or present
employee of the Target Company or any member of the Seller Group or any related
claims, liabilities or other matters

 

35

--------------------------------------------------------------------------------


 

(Employee Matters) are set out in Part E of Schedule 2 and no other Warranty is
given in relation to Employee Matters;

 

(e)                                  retirement benefits, pensions or
superannuation or any related claims, liabilities or other matters (Retirement
Benefits Matters) are set out in Part F of Schedule 2 and no other Warranty is
given in relation to Retirement Benefits Matters,

 

(f)                                    taxation or any related claims,
liabilities or other matters (Tax Matters) are those set out in Part G of
Schedule 2 and no other Warranty is given in relation to Tax Matters.

 

6.                                       Matters disclosed. The Seller shall not
be liable for any Claim for breach of the Warranties if and to the extent that
the fact, matter, event or circumstance giving rise to such Claim is fairly
disclosed by this Agreement, any other Transaction Document, the Disclosure
Letter or any document disclosed in the Data Room.

 

7.                                       Matters provided for or taken into
account in adjustments. The Seller shall not be liable for any Claim if and to
the extent that the fact, matter, event or circumstance giving rise to the Claim
is disclosed, allowed, provided or reserved for in the Last Accounts or the
Databook Appendix or is provided for or otherwise taken into account in the
Effective Date Statement or any consequent adjustment to the Initial Share Price
or Initial Business Price.

 

8.                                       Contingent liabilities. If any Claim is
based upon a liability which is contingent only,  the Seller shall not be liable
to make any payment unless and until such contingent liability gives rise to an
obligation to make a payment (but the Purchaser has the right under paragraph 1
of this Schedule 3 to give notice of that Claim before such time).

 

9.                                       No liability for Claims arising from
acts or omissions of Purchaser. The Seller shall not be liable for any Claim to
the extent that it would not have arisen but for, or has been increased or not
reduced as a result of, any voluntary act, omission or transaction carried out:

 

(a)                                  after Closing by the Purchaser or any
member of the Purchaser Group (or its respective directors, employees or agents
or successors in title) outside the ordinary and usual course of business of the
Target Company as at Closing; or

 

(b)                                 before Closing by any member of the Seller
Group or the Target Company at the direction or request of the Purchaser or any
member of the Purchaser Group.

 

10.                                 Purchaser’s duty to mitigate. The Purchaser
shall procure that all reasonable steps are taken to avoid or mitigate any loss
or damage which it may suffer in consequence of any breach by the Seller of the
terms of this Agreement or any fact, matter, event or circumstance likely to
give rise to a Claim.

 

11.                                 Insured Claims. The Seller shall not be
liable in respect of any Claim to the extent that the amount of such Claim (or
any part of it) is recovered by the Purchaser under any policy of insurance, and
the amount for which the Seller is liable in respect of any such Claim shall be
reduced by an amount equal to the amount recovered by the Purchaser. In the
event that in relation to a Claim the Purchaser recovers an amount under any
policy of insurance having first received a payment from the Seller (the Seller
Amount) in respect of that Claim, the Purchaser shall repay to the Seller an
amount equal to the amount so recovered or an amount equal to the Seller Amount,
whichever is less.

 

12.                                 Recovery from third party after payment from
Seller. Where the Seller has made a payment to the Purchaser in relation to any
Claim and the Purchaser or any member of the Purchaser Group is entitled to
recover (whether by insurance, payment, discount, credit, relief

 

36

--------------------------------------------------------------------------------


 

or otherwise) from a third party a sum which indemnifies or compensates the
Purchaser or any member of the Purchaser Group (in whole or in part) in respect
of the liability or loss which is the subject of a Claim, the Purchaser or
relevant member of the Purchaser Group shall (i) promptly notify the Seller of
the fact and provide such information as the Seller may reasonably require (ii)
take all reasonable steps or proceedings as the Seller may require to enforce
such right and (iii) pay to the Seller as soon as practicable after receipt an
amount equal to the amount recovered from the third party (net of taxation and
less any reasonable costs of recovery).

 

13.                                 No liability for legislation or changes in
rates of tax. The Seller shall not be liable for any Claim if and to the extent
it is attributable to or the amount of such Claim is increased as a result of
any (i) legislation not in force at the date of this Agreement (ii) change of
law (or any change in interpretation on the basis of case law), regulation,
directive, requirement or administrative practice or (iii) change in rates of
taxation from the rates in force at the date of this Agreement.

 

14.                                 No double recovery. The Purchaser shall not
be entitled to recover damages or obtain payment, reimbursement, restitution or
indemnity more than once in respect of any one liability, loss, cost, shortfall,
damage, deficiency, breach or other set of circumstances which gives rise to
more than one Claim, and for this purpose recovery by the Purchaser shall be
deemed to be a recovery by each of them.

 

15.                                 Purchaser’s knowledge. The Seller shall not
be liable for any Claim for breach of any of the Warranties if and to the extent
that Mr Ken Madrid, Mr David Muir, Mr Philip Britton, Mr Robert Foote, Mr Gary
Maguire, Mr Nelson Akinrinade or Mr Tze Shen Kong are actually aware at the date
of this agreement of the fact, matter, event or circumstance which is the
subject matter of the Claim and having regard to the circumstances actually
known to such individuals at the date of this agreement could reasonably have
foreseen that the fact, matter, event or circumstance would have given rise to a
Claim.

 

16.                                 Waiver of right of set-off. The Purchaser
waives and relinquishes any right of set-off or counterclaim, deduction or
retention which the Purchaser might otherwise have in respect of any Claim
against or out of any payments which the Purchaser may be obliged to make (or
procure to be made) to the Seller pursuant to this Agreement or otherwise.

 

17.                                 Seller to have opportunity to remedy
breaches. If a breach of the Warranties is capable of remedy, the Purchaser
shall only be entitled to compensation if it gives the Seller written notice of
the breach and the breach is not remedied within 30 days after the date on which
such notice is served on the Seller. Without prejudice to its duty to mitigate
any loss, the Purchaser shall (or shall procure that any relevant member of the
Purchaser Group shall) provide all reasonable assistance to the Seller to remedy
any such breach.

 

18.                                 Consequential losses. The Seller shall not
be liable in relation to any Claim for any loss of profits, business,
anticipated savings or goodwill or any indirect or consequential loss or damage
of any kind.

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PURCHASER WARRANTIES

 

1.                                       The Purchaser is validly incorporated,
in existence and duly registered under the laws of its jurisdiction and has full
power to conduct its business as conducted at the date of this Agreement.

 

2.                                       The Purchaser has obtained all
corporate authorisations and (other than to the extent relevant to the
Conditions) all other governmental, statutory, regulatory or other consents,
licences and authorisations required to empower it to enter into and perform its
obligations under this Agreement where failure to obtain them would adversely
affect to a material extent its ability to enter into and perform its
obligations under this Agreement.

 

3.                                       Entry into and performance by each
member of the Purchaser Group of this Agreement and/or any Transaction Document
to which it is a party will not (i) breach any provision of its memorandum and
articles of association, by-laws or equivalent constitutional documents or (ii)
(subject, where applicable, to fulfilment of the Conditions) result in a breach
of any laws or regulations in its jurisdiction of incorporation or of any order,
decree or judgment of any court or any governmental or regulatory authority,
where (in either case) the breach would adversely affect to a material extent
its ability to enter into or perform its obligations under this Agreement and/or
any Transaction Document to which it is a party.

 

4.                                       Neither the Purchaser nor any Affiliate
is insolvent or bankrupt under the laws of its jurisdiction of incorporation,
unable to pay its debts as they fall due or has proposed or is liable to any
arrangement (whether by court process or otherwise) under which its creditors
(or any group of them) would receive less than the amounts due to them. There
are no proceedings in relation to any compromise or arrangement with creditors
or any winding up, bankruptcy or insolvency proceedings concerning the Purchaser
or any of its Affiliates and no events have occurred which would justify such
proceedings. No steps have been taken to enforce any security over any assets of
the Purchaser or any of its Affiliates and no event has occurred to give the
right to enforce such security.

 

5.                                       So far as the Purchaser is aware,
neither the Purchaser nor any Affiliate is subject to any order, judgment,
direction, investigation or other proceedings by any Governmental Entity which
will, or are likely to, prevent or delay the fulfilment of any of the
Conditions.

 

6.                                       The Purchaser has available cash or
available loan facilities which will at Closing provide in immediately available
funds the necessary cash resources to pay the Initial Cash Price and meet its
other obligations under this Agreement and, in the case of loan facilities, they
involve no material pre-conditions and the Purchaser will be able to satisfy all
conditions of drawdown to such loan facilities at or prior to Closing.

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

CONDUCT OF THE TARGET ENTERPRISE PRE-CLOSING

 

1.                                       From the date of this Agreement until
Closing, the Seller shall (unless otherwise required or permitted by the terms
of any Transaction Document or as may be approved by the Purchaser, such
approval not to be unreasonably withheld or delayed) ensure that:

 

(a)                                  No agreement is entered into to vary, renew
or revoke any agreement, lease, licence or other agreement relating to the
occupation of the Target Company Properties;

 

(b)                                 the Target Company does not declare or pay
any dividend or other distribution (whether in cash, stock or in kind) or
reduces its paid-up share capital;

 

(c)                                  the Target Company does not issue or agree
to issue or allot any share capital;

 

(d)                                 all transactions between the Target Company
and any member of the Seller Group take place in a manner and on terms
consistent with previous practice in the 12 months prior to the date of this
Agreement;

 

(e)                                  no member of the Seller Group or the Target
Company (i) employs or agrees to employ any new persons fully or part time in a
senior managerial capacity in the Target Enterprise or (ii) make changes (other
than those required by law) in terms of employment (including pension fund
commitments) in each case in circumstances which are likely to increase in
aggregate the total staff costs of the Target Enterprise by more than 15% per
annum;

 

(f)                                    neither the Seller nor the Target Company
enters into or terminates any contract in relation to the Target Enterprise
which has an annual value or is likely to involve expenditure in excess of
£65,000 per annum or which cannot be performed within its terms within 3 years
after the date on which it is entered into;

 

(g)                                 neither the Seller nor the Target Company:

 

(i)                  institutes or settles any litigation in relation to the
Target Enterprise (except for collection in the ordinary course of trading
debts) where that action is likely to result in a payment to or by the Target
Company or the Seller of £65,000 or more; or

 

(ii)               institutes or settles any litigation for collection in the
ordinary course of any trading debt in relation to the Target Enterprise which
exceeds £65,000;

 

(h)                                 neither the Seller nor the Target Company
creates any Third Party Right over the Shares, Business Assets or the shares or
assets of the Target Company other than a Permitted Encumbrance.

 

2.                                       The Purchaser shall not exercise any of
its rights pursuant to this Schedule 5 (including the right to refuse to approve
any particular transaction or action) in such a manner as could disrupt
unreasonably the efficient operations of the Target Company or the Business.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

CLOSING ARRANGEMENTS

 

PART A : SELLER OBLIGATIONS

 

1.                                       At Closing, the Seller shall deliver or
ensure that there is delivered to the Purchaser (or made available to the
Purchaser’s reasonable satisfaction):

 

(a)                                  duly executed transfers into the name of
the Purchaser in respect of all the Shares;

 

(b)                                 the share certificates relating to all the
Shares;

 

(c)                                  the resignation of each director, company
secretary and auditor of the Target Company as may be notified by the Purchaser
not later than 7 Business Days prior to Closing;

 

(d)                                 a copy (certified by a duly appointed
officer as true and correct) of a resolution of the board or, as applicable,
supervisory board of directors of the Seller (or, if required by the law of its
jurisdiction or its articles of association, by-laws or equivalent
constitutional documents, of its shareholders) authorising the execution of and
the performance by the Seller of its obligations under this Agreement and each
of the Transaction Documents to be executed by it;

 

(e)                                  an irrevocable power of attorney in the
Agreed Form whereby the Purchaser is appointed as the attorney of the Seller to
receive notice of and to attend and vote at any meetings of the Target Company,
during the period following Closing that the Seller remains the registered
holder of the Shares;

 

(f)                                    a copy of the board minutes of the Target
Company approving (i) the resignations referred to in paragraph 1(c) above; (ii)
the transfer referred to in paragraph 1(a) above and (iii) the appointments of
any additional directors notified to the Seller by the Purchaser not later than
7 Business Days prior to Closing; and

 

(g)                                 subject to the provisions of Schedule 8,
possession of the Business Properties and of the other tangible Business Assets
agreed to be sold under this Agreement.

 

PART B : PURCHASER OBLIGATIONS

 

1.                                       At Closing, the Purchaser shall:

 

(a)                                  deliver (or ensure that there is delivered
to the Seller) a copy of a resolution (certified by a duly appointed officer as
true and correct) of the board or, as applicable, supervisory board of directors
of the Purchaser and the Guarantor (or, if required by the law of their
respective jurisdictions or their articles of association, by-laws or equivalent
constitutional documents, of their respective shareholders) authorising the
execution of and the performance by the relevant company of its obligations
under this Agreement and each of the Transaction Documents to be executed by it;

 

40

--------------------------------------------------------------------------------


 

(b)                                 deliver a legal opinion in a form which is
customary and reasonably acceptable to the Seller from a recognised and
reputable Hong Kong law firm in relation to the Guarantor and its entry into,
and performance of its obligations under, the Agreement and the documents that
are contemplated to be entered into pursuant to Schedule 8, for the benefit of
the Seller and the first purchaser of the reversionary freehold interest to New
Lease Properties and the reversionary headlease interest in the New Underlease
Consent Property at Edinburgh covering, without limitation, due execution,
capacity, and recognition and enforcement of judgments (including for a sum of
money) in the English Courts without any requirement for a new hearing on the
issue;

 

(c)                                  pay to the Seller:

 

(i)  the amount in US Dollars which results from converting the Notified
Conversion Amount (as defined in Part C below) into US Dollars using the spot
rate of exchange as between pounds sterling and US Dollars (closing mid-point)
on 24 March, 2006, as quoted in the Asian edition of the Financial Times first
published after that date or, where no such rate is published in respect of that
currency for such date, at the rate quoted by HSBC as at the close of business
in London on 24 March, 2006; and

 

(ii)  the amount in sterling which is equal to the Notified Sterling Amount (as
defined in Part C below);

 

(d)                                 (other than if the Closing Date is 30 March,
2006) if the Closing Date is not the Effective Date, pay to the Seller an amount
in sterling (the Interest Amount) equivalent to interest (calculated on a daily
basis) at the Interest Rate on the Initial Cash Price from and including the day
following the Effective Date to and including the Closing Date.

 

PART C : GENERAL

 

1.                                       The Seller and the Purchaser shall
negotiate in good faith with a view to agreeing before the Closing Date the
final form of any Transaction Document which is not in Agreed Form at the date
of this Agreement. If not so agreed by the Closing Date, the Transaction
Document shall be in the form reasonably specified by the Seller provided it is
consistent with the terms of this Agreement.

 

2.                                       At or before Closing, the Seller and
the Purchaser shall execute and deliver to each other (or procure that their
relevant Affiliates shall execute and deliver) the following other documents in
the Agreed Form required by this Agreement to be executed on or before Closing,
namely:

 

(i)             the Crate Hire Agreement;

 

(ii)          the Assignment of Intellectual Property;

 

(iii)       the Transitional Services Agreement;

 

(iv)      the Licence Agreement;

 

(v)         the power of attorney referred to in Part A, 1(e) above;

 

41

--------------------------------------------------------------------------------


 

(vi)      the notice to suppliers and customers referred to in clause 19.1; and

 

(vii)   the Agreed Form documents referred to in Schedule 8.

 

3.                                       All documents and items delivered at
Closing pursuant to this Schedule 6 shall be held by the recipient to the order
of the person delivering the same until such time as Closing shall be deemed to
have taken place. Simultaneously with:

 

(a)                                  delivery of all documents and all items
required to be delivered at Closing (or waiver of its delivery by the person
entitled to receive the relevant document or item); and

 

(b)                                 receipt of an electronic funds transfer to
the Seller’s Bank Account in immediately available funds of the Initial Cash
Price,

 

the documents and items delivered in accordance with this Schedule shall cease
to be held to the order of the person delivering them and Closing shall be
deemed to have taken place.

 

4.                                       Except as otherwise provided in this
Schedule 6, title to all Business Assets (excluding New Businesses Properties)
which are capable of transfer by delivery shall pass by delivery.

 

5.                                       In the event that the Closing Date is
30 or 31 March, 2006, the Purchaser, the Guarantor and the Seller shall, on or
prior to 29 March, 2006, execute, and deliver all documents respectively to be
entered into by them at Closing to their respective solicitors to hold to their
respective client’s order pending Closing.

 

6.                                       The Seller shall, no later than close
of business in Chicago on 24 March, 2006, notify the Purchaser in writing of:

 

(a)                                  the proportion (if any) of the Initial Cash
Price (as reduced, if applicable, pursuant to paragraph 7(a) of Part C of this
Schedule 6) which it wishes to receive in sterling (the Notified Sterling
Amount); and

 

(b)                                 the proportion (if any) of the Initial Cash
Price (as reduced, if applicable, pursuant to paragraph 7(a) of Part C of this
Schedule 6) which it wishes to receive in US Dollars (the Notified Conversion
Amount).

 

If the Seller has not served such a notice by that date, then the Notified
Conversion Amount shall be deemed to be zero and the Notified Sterling Amount
shall be deemed to be the amount in sterling equal to the Initial Cash Price (as
reduced, if applicable, pursuant to paragraph 7(a) of Part C of this
Schedule 6).

 

7.                                       In the event that the Closing Date is
30 March, 2006:

 

(a)                                  the Initial Cash Price shall be reduced by
an amount equal to one day’s interest at the Interest Rate on the Initial Cash
Price and the Initial Business Price shall be treated as reduced accordingly;
and

 

(b)                                 the conversion rate used in the calculation
of the amount in US Dollars to be paid pursuant to paragraph 1(c)(i) above shall
be the rate taken from 23 March 2006 rather than 24 March 2006; and

 

(c)                                  the latest date for the Seller to serve a
notice under paragraph 6 above shall be close of business in Chicago 23 March
2006 rather than 24 March 2006.

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

BUSINESS CONTRACTS

 

43

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

BUSINESS PROPERTIES AND TARGET COMPANY PROPERTIES

 

44

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

POST-CLOSING FINANCIAL ADJUSTMENTS

 

PART A : PRELIMINARY

 

1.                                       In this Agreement (subject, where
applicable, to the remaining provisions of this Part A), Working Capital means
the aggregate working capital of the Target Company and (in relation to the
Businesses) the Seller as at the Effective Date, comprising each of the line
items set out in the Annex to this Schedule 9 against which there is a cross in
the “Measured” column of Part B or Part C of that Annex, as applicable, and no
others. For the avoidance of doubt, but subject in each case to paragraph 2
below, Working Capital includes all Trade Creditors of the Target Company, all
Trade Debtors and all interest (except on Financial Debt or cash at bank)
payable or receivable accrued, in each case as at the Effective Date.

 

2.                                       None of the following are included in
Working Capital and, accordingly, none of them shall be included in the
Effective Date Statement:

 

(a)                                  Excluded Assets or Excluded Liabilities of
the Seller;

 

(b)                                 any record of, or provision or accrual for,
any liability of the Seller or the Target Company in respect of pension,
retirement indemnity or other post-retirement benefits;

 

(c)                                  any accrual in respect of employee bonuses;

 

(d)                                 any amount in respect of deferred tax
(whether as a liability or an asset);

 

(e)                                  any amount in respect of corporation tax,
amount in respect of group relief or any other amount in respect of tax on
income, profits or gains (whether as a creditor, provision, debtor or
otherwise);

 

(f)                                    Capital Creditors;

 

(g)                                 for the avoidance of doubt, the Assumed
Business Debt and any liability which the Target Company has in relation to any
finance lease;

 

(h)                                 any provision or accrual for audit fees;

 

(i)                                     in relation to the Businesses only, any
liability in relation to any items to the extent that, in the Seller’s
accounting system, they would fall within any of the accounting codes in the
accounting records of the Seller with the following names:

 

(i)           AR - Accrued Revenue;

 

(ii)        Prepaid mobile phone;

 

(iii)     Other prepayments – external;

 

(j)                                     any Costs incurred by the Seller or the
Target Company in connection with the Proposed Transactions;

 

83

--------------------------------------------------------------------------------


 

(k)                                  any cash at bank or in hand save for any
amount to be included in the line items entitled “A/R - Customer” (Account Code
1611/12) or “A/R – Unidentified Cash” (Account Code 1641) in the calculation for
the Target Company; and

 

(l)                                     any amount in respect of inventory.

 

3.                                       In preparing the Effective Date
Statement:

 

(a)                                  the items and amounts to be included in the
calculation of Working Capital for the purposes of the Effective Date Statement
shall be identified by applying the definition in paragraph 1 above (subject,
where applicable, to the provisions of Part A of this Schedule);

 

(b)                                 in applying that definition and the
provisions of Part A of this Schedule and determining which items and amounts
are to be included in the Effective Date Statement, if and to the extent that
the treatment or characterisation of the relevant, or any equivalent, item or
amount or type or category of item or amount:

 

(i)           is dealt with in the accounting principles, policies, treatments,
practices and categorisations as set out in the Transactions Foundations
Databook Appendix (the Accounting Principles) the applicable Accounting
Principle(s) shall apply (including in relation to the exercise of accounting
discretion and judgement); and

 

(ii)        is not dealt with in the Accounting Principles, UK GAAP as at the
Effective Date shall apply.

 

4.                                       For the purposes of calculating Working
Capital, any amounts which are to be included in such calculation which are
expressed in a currency other than sterling shall be converted into sterling at
the Exchange Rate as at the Effective Date.

 

5.                                       Information available for Effective
Date Statement. Information available up until the date of delivery of the draft
of the Effective Date Statement under paragraph 1 of Part B below shall be taken
into account insofar as it provides evidence of the state of affairs of the
Target Enterprise at the Effective Date.

 

6.                                       No re-appraisal of asset values. The
Effective Date Statement shall not re-appraise the value of any of the assets of
the Target Company or the Businesses or Business Assets as a result of the
change in their ownership (or any changes in the business of the Target Company
or either of the Businesses since the Effective Date, following such change in
ownership) except only as specifically set out in this Schedule.

 

PART B : EFFECTIVE DATE STATEMENT

 

1.                                       The Seller shall, or shall procure that
the Seller’s accountants shall, after the Effective Date, prepare a draft
statement (the Effective Date Statement) showing the Working Capital of the
Target Enterprise.

 

2.                                       The Effective Date Statement shall be
in the form set out in the Annex to this Schedule 9 showing the calculation of
the Working Capital of the Target Enterprise. The Seller shall use its
reasonable endeavours to deliver the draft Effective Date Statement to the

 

84

--------------------------------------------------------------------------------


 

Purchaser within 60 days after Closing and shall in any event deliver it within
90 days of Closing.

 

3.                                       No individual adjustment for an amount
of less than £10,000 shall be made to the draft Effective Date Statement as a
result of the process described in this Part B unless the parties agree
otherwise.

 

4.                                       The Purchaser shall notify the Seller
in writing (an Objection Notice) within 30 days after receipt whether or not it
accepts the draft Effective Date Statement for the purposes of this Agreement.
An Objection Notice shall set out in detail the Purchaser’s reasons for such
non-acceptance and specify the adjustments which, in the Purchaser’s opinion,
should be made to the draft Effective Date Statement in order for it to comply
with the requirements of this Agreement. Except for the matters specifically set
out in the Objection Notice, the Purchaser shall be deemed to have agreed the
draft Effective Date Statement in full.

 

5.                                       If the Purchaser serves an Objection
Notice in accordance with paragraph 4, the Seller and the Purchaser shall use
all reasonable efforts to meet and discuss the objections of the Purchaser and
to agree the adjustments (if any) required to be made to the draft Effective
Date Statement, in each case within 15 days after receipt by the Seller of the
Objection Notice.

 

6.                                       If the Purchaser is satisfied with the
draft Effective Date Statement (either as originally submitted or after
adjustments agreed between the Seller and the Purchaser pursuant to paragraph 5)
or if the Purchaser fails to give a valid Objection Notice within the 30 day
period referred to in paragraph 4, then the draft Effective Date Statement
(incorporating any agreed adjustments) shall constitute the Effective Date
Statement for the purposes of this Agreement.

 

7.                                       If the Seller and the Purchaser do not
reach agreement within 15 days of receipt by the Seller of the Objection Notice,
then the matters in dispute may be referred (on the application of either the
Seller or the Purchaser) for determination by Ernst & Young, London or, if that
firm is unable or unwilling to act, by such other independent firm of chartered
accountants of international standing as the Seller and the Purchaser shall
agree or, failing agreement, appointed by the President for the time being of
the Institute of Chartered Accountants in England and Wales (the Firm). The Firm
shall be requested to make its decision within 21 days (or such later date as
the Seller, the Purchaser and the Firm agree in writing) of confirmation and
acknowledgement by the Firm of its appointment. The following provisions shall
apply once the Firm has been appointed:

 

(a)                                  the Seller and Purchaser shall each prepare
a written statement within 15 days of the Firm’s appointment on the matters in
dispute which (together with the relevant supporting documents) shall be
submitted to the Firm for determination and copied at the same time to the
other;

 

(b)                                 following delivery of their respective
submissions, the Purchaser and the Seller shall each have the opportunity to
comment once only on the other’s submission by written comment delivered to the
Firm not later than 10 days after receipt of the other’s submission and,
thereafter, neither the Seller nor the Purchaser shall be entitled to make
further statements or submissions except insofar as the Firm so requests (in
which case it shall, on each occasion, give the other party (unless otherwise
directed) 10 days to respond to any statements or submission so made);

 

(c)                                  in giving its determination, the Firm shall
state what adjustments (if any) are necessary, solely for the purposes of this
Agreement, to the draft Effective Date

 

85

--------------------------------------------------------------------------------


 

Statement in respect of the matters in dispute in order to comply with the
requirements of this Agreement and to determine finally the Effective Date
Statement;

 

(d)           the Firm shall act as an expert (and not as an arbitrator) in
making its determination which shall, in the absence of manifest error, be final
and binding on the parties and, without prejudice to any other rights which they
may respectively have under this Agreement, the parties expressly waive, to the
extent permitted by law, any rights of recourse they may otherwise have to
challenge it.

8.       The Seller and the Purchaser shall each be responsible for their own
costs in connection with the preparation, review and agreement or determination
of the Effective Date Statement.  The fees and expenses of the Firm shall be
borne equally between the Seller and the Purchaser or in such other proportions
as the Firm shall determine.

9.       To enable the Seller to meet its obligations under this Schedule 9, the
Purchaser shall provide to the Seller and the Seller’s accountants full access
to the books and records, employees and premises of the Target Company and,
where relevant, of the Purchaser in relation to the Target Enterprise for the
period from the Closing Date to the date that the draft Effective Date Statement
is agreed or determined.  If the Purchaser serves an Objection Notice, it shall
ensure that the Seller and the Seller’s accountants shall be given reasonable
access to the Purchaser’s and the Purchaser’s accountants’ working papers
relating to the adjustments proposed in the Objection Notice and any other
submissions by or on behalf of the Purchaser in relation to the Effective Date
Statement.  The Purchaser shall co-operate fully with the Seller and shall
permit the Seller and/or the Seller’s accountants to take copies (including
electronic copies) of the relevant books and records and shall provide all
assistance reasonably requested by the Seller to facilitate the preparation of
the Effective Date Statement.

10.     When the Effective Date Statement has been agreed or determined in
accordance with the preceding paragraphs, then the amount shown in the Effective
Date Statement as the Working Capital shall be final and binding for the
purposes of this Agreement.

 

PART C : FINANCIAL ADJUSTMENTS

 

1.             When the Effective Date Statement has been finally agreed or
determined in accordance with this Schedule 9:

 

(a)

 

if the Working Capital is greater than £2,935,364 (the Target Working Capital),
then the Purchaser shall pay an amount equal to the difference to the Seller; or

 

 

 

(b)

 

if the Working Capital is less than the Target Working Capital, then the Seller
shall pay an amount equal to the difference to the Purchaser,

 

provided that no payment shall be made at all pursuant to this paragraph 1 if
the amount of the difference between the Working Capital and the Target Working
Capital is less than £100,000.

 

2.       If any payment is required to be made pursuant to paragraph 1 above,
such payment shall be treated as adjusting the Initial Share Price and the
Initial Business Price by

 

86

--------------------------------------------------------------------------------


 

respectively increasing or decreasing each of them pro rata to the proportions
which they respectively represent of the Initial Cash Price.

 

3.       Any payment required to be made pursuant to paragraph 2 of this Part C
shall be paid by the Seller or the Purchaser (as the case may be) together with
an amount equivalent to interest on such payment at the Interest Rate for the
period from (but excluding) the Effective Date to (and including) the due date
for payment pursuant to the relevant clause, calculated on a daily basis.

 

4.       Such payment shall be made within 5 Business Days of the date on which
the Effective Date Statement is agreed or so determined, in accordance with the
provisions of clause 21.1 or 21.2 of this Agreement, as the case may be.

 

87

--------------------------------------------------------------------------------


 

ANNEX TO SCHEDULE 9

 

Form of Effective Date Statement

 

A.      Summary Effective Date Statement

 

 

 

 

 

 

 

RM Business and CH Business

 

 

 

 

 

 

 

Working Capital

 

 

 

 

 

Notes

 

Measured

 

 

 

 

 

 

 

 

 

 

 

Current Assets:

 

 

 

 

 

A

 

Accounts receivable

 

 

 

X

 

C

 

Other current assets

 

 

 

X

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Current Liabilities:

 

 

 

 

 

D

 

Accounts Payable

 

 

 

N/A

 

E

 

Other current liabilities

 

 

 

(X)

 

F

 

Deferred revenue

 

 

 

(X)

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

WORKING CAPITAL

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Irish Security Archives Limited

 

 

 

 

 

 

 

 

 

 

 

Current Assets:

 

 

 

 

 

A

 

Accounts receivable

 

 

 

X

 

C

 

Other current assets

 

 

 

X

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Current Liabilities:

 

 

 

 

 

D

 

Accounts Payable

 

 

 

(X)

 

E

 

Other current liabilities

 

 

 

(X)

 

F

 

Deferred revenue

 

 

 

(X)

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

WORKING CAPITAL

 

 

 

X

 

 

 

 

 

 

 

 

Total Target Enterprise

 

 

 

 

 

 

 

Working Capital

 

 

 

 

 

Notes

 

Measured

 

 

 

 

 

 

 

 

 

 

 

Current Assets:

 

 

 

 

 

A

 

Accounts receivable

 

 

 

X

 

C

 

Other current assets

 

 

 

X

 

 

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Current Liabilities:

 

 

 

 

 

D

 

Accounts Payable

 

 

 

(X)

 

E

 

Other current liabilities

 

 

 

(X)

 

F

 

Deferred revenue

 

 

 

(X)

 

 

 

 

 

 

 

 

 

 

 

WORKING CAPITAL

 

 

 

X

 

 

88

--------------------------------------------------------------------------------


 

B.      Statement of Calculation of the Effective Date Statement for the
Businesses

 

Account
Code

 

Account Name

 

Notes

 

Measured

 


Excluded

 

 

 

 

 

 

 

 

 

 

 

1611

 

A/R - CUSTOMER

 

 

 

X

 

—

 

 

 

A/R - ACCRUED REVENUE

 

 

 

—

 

X

 

 

 

BAD DEBT RESERVE

 

1

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

A

 

Accounts Receivable

 

 

 

X

 

—

 

 

 

 

 

 

 

 

 

 

 

B

 

Inventory

 

 

 

—

 

X

 

 

 

 

 

 

 

 

 

 

 

1711

 

Q2 Rent Prepayment

 

 

 

X

 

—

 

1712

 

Property rates control

 

 

 

X

 

—

 

 

 

Prepaid mobile phone

 

 

 

—

 

X

 

1752

 

PPMTS - Purchase Ledger On A/C

 

 

 

X

 

—

 

 

 

Other prepayments - external

 

 

 

—

 

X

 

1714

 

Payments due to Landlords

 

 

 

(X)

 

—

 

1714

 

Rent Review Provision

 

 

 

(X)

 

—

 

1714

 

Cardiff Dilapidation

 

 

 

(X)

 

—

 

1714

 

Poole Dilapidation

 

 

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

C

 

Other Current Assets

 

 

 

X

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL CREDITORS (IDENTIFIED)

 

 

 

—

 

X

 

 

 

 

 

 

 

 

 

 

 

D

 

Accounts Payable

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

2410/11

 

PAYROLL - NIC

 

 

 

—

 

(X)

 

2420/21

 

PAYROLL - PAYE

 

 

 

—

 

(X)

 

 

 

PAYROLL - OTHER

 

2

 

(X)

 

—

 

2610

 

ACCRUED PTE/DIRECT COSTS

 

 

 

(X)

 

—

 

2620

 

ACCRUED WAGES

 

 

 

(X)

 

—

 

2665

 

ACCRUED VACATION/HOLIDAY

 

 

 

—

 

(X)

 

 

 

ACCRUED BONUS

 

 

 

(X)

 

 

 

 

 

 

 

 

 

 

 

 

 

E

 

Other current liabilities

 

 

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

F

2720

 

Deferred revenue

 

 

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKING CAPITAL

 

 

 

X

 

—

 

 

--------------------------------------------------------------------------------

Notes to table:

 

1.       Separate calculation performed.

 

2.       Accounts 2435, 2451, 2452, 2453, 2454, 2455, 2456, 2458, 2464

 

89

--------------------------------------------------------------------------------


 

C.      Statement of Calculation of the Effective Date Statement for the Target
Company

 

 

 

 

 

 

 

 

 

Irish Security Archives Limited

Account
Code

 

Account Name

 

Notes

 

Measured

 

Excluded

 

 

 

 

 

 

 

 

 

 

 

 

 

1611/12

 

A/R - CUSTOMER

 

 

 

X

 

—

 

 

1617/18

 

A/R - UNAPPLIED CASH

 

 

 

(X)

 

—

 

 

1641

 

A/R - UNIDENTIFIED CASH

 

 

 

(X)

 

—

 

 

1761/62

 

A/R - ACCRUED REVENUE

 

 

 

X

 

—

 

 

 

 

BAD DEBT RESERVE

 

1

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

A

 

 

 

Accounts Receivable

 

 

 

X

 

—

 

 

 

 

 

 

 

 

 

 

 

B

 

 

 

Inventory

 

 

 

—

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

1712/13/55

 

PREPAID OTHER EXPENSE

 

 

 

X

 

—

 

 

 

 

PREPAID INSURANCE

 

 

 

—

 

X

 

 

 

 

 

 

 

 

 

 

 

C

 

 

 

Other Current Assets

 

 

 

X

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

2110

 

A/P - VENDOR

 

 

 

(X)

 

—

 

 

 

 

CAPITAL CREDITORS (IDENTIFIED)

 

 

 

X

 

—

 

 

1883

 

REMITTANCE CONTROL

 

 

 

(X)

 

—

 

 

 

 

A/P - OVERPAYMENTS TO ACCOUNTS PAYABLE

 

 

 

X

 

—

 

 

 

 

 

 

 

 

 

 

 

D

 

 

 

Accounts Payable

 

 

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

2420

 

PAYROLL - NIC

 

 

 

(X)

 

—

 

 

2410

 

PAYROLL - PAYE

 

 

 

(X)

 

—

 

 

2455

 

PAYROLL - OTHER

 

 

 

(X)

 

—

 

 

2610

 

ACCRUED PTE/DIRECT COSTS

 

 

 

(X)

 

—

 

 

 

 

INSURANCE RESERVES/ACCRUALS

 

 

 

—

 

X

 

 

 

 

ACCRUED INCOME TAX

 

 

 

—

 

X

 

 

2362/73/78

 

VAT

 

 

 

(X)

 

—

 

 

2690

 

ACCRUED OTHER

 

 

 

(X)

 

—

 

 

 

 

ACCR PAY - FINANCE (Audit accrual)

 

 

 

—

 

X

 

 

 

 

 

 

 

 

 

 

 

E

 

 

 

Other current liabilities

 

 

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

F

 

2720

 

Deferred revenue

 

 

 

(X)

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKING CAPITAL

 

 

 

X

 

—

 

90

--------------------------------------------------------------------------------


 

SCHEDULE 10

DEFINITIONS AND INTERPRETATION

 

1.       Definitions. In this Agreement, the following words and expressions
shall have the following meanings:

 

Accounting Principles has the meaning given in Part A of Schedule 9;

 

Accounts means:

 

(a)           in relation to any financial year of the Target Company, the
audited balance sheet of the Target Company (and, where relevant, the audited
consolidated balance sheet of the Target Company and its subsidiary
undertakings) and the audited profit and loss account of the Target Company
(and, where relevant, the audited consolidated profit and loss account of the
Target Company and its subsidiary undertakings) as at the Accounts Date in
respect of that financial year; and

 

(b)           in relation to any financial year of the Seller, the audited
balance sheet of the Seller, insofar as it relates to the Businesses and the
audited profit and loss account of the Seller, insofar as it shows the results
of operations of the Businesses, as at the Accounts Date in respect of that
financial year,

 

each in the form contained in the Data Room together, in each case, with any
notes, reports, statements or documents included in or annexed or attached to
them;

 

Affiliate means, in relation to any party, any subsidiary or parent company of
that party and any subsidiary of any such parent company, in each case from time
to time;

 

Agreed Form means, in relation to a document, the form of that document as
initialled on the date of this Agreement for the purpose of identification by or
on behalf of the Seller and the Purchaser (in each case with such amendments as
may be agreed in writing by or on behalf of the Seller and the Purchaser);

 

amount in respect of group relief means any payment in respect of the surrender
of any loss or other relief (including without limitation any tax, tax refund or
credit) or in respect of any reallocation of any gain, loss, disposal or other
matter for any tax purpose;

 

Assignment of Intellectual Property means the assignment of intellectual
property attached at Exhibit 5 to this Agreement;

 

Assumed Business Debt means, in relation to each Business, all amounts owed by
the Seller (in relation to the Businesses) at Closing under the Master Sale and
Leaseback Agreement dated 27 September 2001 between HSBC Equipment Finance (UK)
Limited and the Seller;

 

Assumed Liabilities means all Assumed Business Debt, all Business Liabilities
and all Liabilities relating to the Existing Business Properties and the Target
Company Properties, in each case whether arising on, before or after Closing,
but in each case excluding the Excluded Liabilities;

 

Businesses means the RM Business and the CH Business;

 

91

--------------------------------------------------------------------------------


 

Business Assets means all the property, undertaking, rights and assets of the
Seller relating exclusively or predominantly to the Businesses, including any
assets falling into the categories of assets set out in Part A of Schedule 1 but
excluding the Excluded Assets;

 

Business Claims means the benefit of all rights and claims arising exclusively
or predominantly from the carrying on of the Businesses by the Seller (whether
arising on, prior to or after Closing) but excluding rights and claims to the
extent that they relate to taxation or to any of the Excluded Contracts, the
Excluded Assets or the Excluded Liabilities;

 

Business Contracts means all contracts, engagements, licences, guarantees and
other commitments to the extent that they relate to the Target Enterprise
entered into by or on behalf of, or the benefit of which is held on trust for or
has been assigned to, the Seller prior to Closing (including, for the avoidance
of doubt, the Master Sale and Leaseback Agreement dated 27 September 2001
between HSBC Equipment Finance (UK) Limited and the Seller) (but excluding (i)
agreements, leases or other documents relating to ownership or occupation of
Existing Business Properties, Target Company Properties and (ii) the Excluded
Contracts); each Site Facility Agreement shall be treated as a Business Contract
to the extent that it relates to any part of any Assignment Consent Property,
not just to the extent that it relates to the parts of the Assignment Consent
Property which relate to the Target Enterprise;

 

Business Day means a day other than a Saturday or Sunday or public holiday in
England and Wales on which banks are open in London for general commercial
business;

 

Business Goodwill means the goodwill relating to each Business, together with
the exclusive right for the Purchaser to represent itself as carrying on such
Business in succession to the Seller;

 

Business Information means, in relation to each Business, all information in
respect of which the Seller has a right to transfer possession to a member of
the Purchaser Group to the extent that such information relates exclusively to
that Business;

 

Business IP means the Owned IP and all other registered Intellectual Property
Rights materially used by the Target Company and, in relation to the Target
Enterprise, the Seller;

 

Business Liabilities means, in relation to each Business, all Liabilities of the
Seller (including Capital Creditors) to the extent that they relate to the
Businesses and/or the Business Assets and Business Liability means any one of
them;

 

Business Loose Plant and Equipment means, in relation to each Business, all the
loose plant, machinery, equipment, tooling, computer hardware, furniture and
vehicles of the Seller (not being business fixtures and fittings) used
exclusively for the purposes of that Business;

 

Capital Creditors means liabilities and accruals for work done in relation to
projects undertaken by the Target Company or the Seller to the extent that they
relate to the purchase, replacement, repair, refurbishment or improvement of, or
addition to, any tangible fixed assets owned or leased by the Target Company or
Seller (in relation to the Businesses), including property, plant and equipment,
furniture, fittings and furnishings and floor coverings;

 

CH Business means the Seller’s crate hire business in the United Kingdom
operated from the Existing Business Properties;

 

Claim means any claim under or for breach of this Agreement;

 

92

--------------------------------------------------------------------------------


 

Closing means completion of the sale and purchase of the Shares, the Businesses
and the Business Assets in accordance with the provisions of this Agreement;

 

Closing Date has the meaning given in clause 5.1;

 

Condition has the meaning given in clause 4.1;

 

Confidential Information has the meaning given in clause 23.1;

 

Costs means losses, damages, costs (including reasonable legal costs) and
expenses (including taxation), in each case of any nature whatsoever;

 

Crate Hire Agreement means the agreement for the exclusive provision of crate
hire services to be entered into at Closing between the Seller and the Purchaser
in the Agreed Form;

 

Data Room means the data room comprising the documents and other information
relating to the Target Company and the Target Enterprise made available by the
Seller as listed on the data room index in the Agreed Form;

 

Default Interest means interest at LIBOR plus 3 per cent.;

 

Disclosure Letter means the letter from the Seller to the Purchaser executed and
delivered immediately before the signing of this Agreement;

 

Effective Date means either:

 

(a)   31 March, 2006 (in the event that the Closing Date is 30 March, 2006); or

 

(b)   the Closing Date (in the event that the Closing Date is the last Business
Day in a calendar month); or

 

(c)   the last calendar day of the calendar month immediately preceding the
calendar month during which Closing takes place (in the event that the Closing
Date is not the last Business Day in a calendar month and is not 30 March,
2006).

 

Effective Date Statement has the meaning given in Schedule 9;

 

Employees means:

 

(a)           the employees of the Target Company immediately prior to Closing;
and

 

(b)           those employees of the Seller who are immediately prior to Closing
engaged wholly or substantially in the Businesses,

 

as listed in Exhibit 6.

 

Environment means all or any of the following media, namely air (including the
air within buildings or other natural or man-made structures above or below
ground), water or land;

 

Environmental Consents means any material permit, licence, authorisation,
approval or consent required under Environmental Laws for the carrying on of the
Target Enterprise or the use of, or any activities or operations carried out at,
any site owned or occupied by the Seller or the Target Company;

 

93

--------------------------------------------------------------------------------


 

Environmental Laws means all international, European Union, national, state,
federal, regional or local laws (including common law, statute law, civil and
criminal law) which are in force and binding at the date of this Agreement, to
the extent that they relate to Environmental Matters;

 

Environmental Matters means all matters relating to the pollution or protection
of the Environment;

 

Environmental Warranties means the warranties set out in Part D of Schedule 2;

 

Exchange Rate means, with respect to a particular currency for a particular day,
the spot rate of exchange (the closing mid-point) for that currency into
sterling on such date as published in the London edition of the Financial Times
first published thereafter or, where no such rate is published in respect of
that currency for such date, at the rate quoted by HSBC as at the close of
business in London on such date;

 

Excluded Assets means, in relation to any Business, those properties, rights and
assets relating to that Business described in Part B of Schedule 1;

 

Excluded Business Debt means the Financial Debt of the Seller other than any
Assumed Business Debt;

 

Excluded Contracts means the contracts and commitments of the Seller relating to
its Business described in Part C of Schedule 1;

 

Excluded Liabilities means the Liabilities described in Part D of Schedule 1;

 

Exhibits means exhibits 1 to 6 to this Agreement, and Exhibit shall be construed
accordingly;

 

Existing Business Properties shall take its meaning from Schedule 8;

 

Final Business Price has the meaning given in clause 2.3;

 

Final Share Price has the meaning given in clause 2.2;

 

Financial Adjustments means any adjustment(s) required in accordance with Part C
of Schedule 9;

 

Financial Debt means borrowings and indebtedness in the nature of borrowing
(including by way of acceptance credits, discounting or similar facilities, loan
stocks, bonds, debentures, notes, overdrafts or any other similar arrangements
the purpose of which is to raise money) owed to any banking, financial,
acceptance credit, lending or other similar institution or organisation, or to
any member of the Seller Group;

 

Freephone/Lo-call Numbers means the following telephone numbers:

RM UK – 08457 21 21 77

GB UK – 0800 55 44 77

ISA – ROI – 1800 DOCBOX (1800 362269);

 

Governmental Entity means any supra-national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, including the European Union;

 

94

--------------------------------------------------------------------------------


 

Initial Business Price has the meaning given in clause 2.3;

 

Initial Cash Price means the cash price payable on Closing under clause 2.4;

 

Initial Share Price has the meaning given in clause 2.2;

 

Intellectual Property Rights or IPR means patents, trade marks, service marks,
logos, get-up, trade names, internet domain names, rights in designs, copyright
(including rights in computer software) and moral rights, database rights,
semi-conductor topography rights, utility models, rights in know-how and other
intellectual property rights, in each case whether registered or unregistered
and all rights or forms of protection having equivalent or similar effect
anywhere in the world and registered includes registrations and applications for
registration;

 

Interest Amount has the meaning given in Schedule 6;

 

Interest Rate means LIBOR plus 2 per cent;

 

Inter-Company Non-Trading Debt means Inter-Company Non-Trading Payables and
Inter-Company Non-Trading Receivables;

 

Inter-Company Non-Trading Payables means any amounts owed by the Target Company
to any member of the Seller Group (which are neither Inter-Company Trading Debt
nor amounts in respect of tax or amounts in respect of group relief), together
with accrued interest, if any, on the terms of the applicable debt;

 

Inter-Company Non-Trading Receivables means any amounts owed to the Target
Company by any member of the Seller Group (which are neither Inter-Company
Trading Debt nor amounts in respect of tax or amounts in respect of group
relief), together with accrued interest, if any, on the terms of the applicable
debt;

 

Inter-Company Trading Debt means all amounts owed, outstanding or accrued in the
ordinary course of trading, including any VAT arising on such amounts, as
between (i) any member of the Seller Group and the Target Company or (ii) the
Seller and any member of the Seller Group (in the case of (ii), only to the
extent that the relevant amount relates to the Businesses of the Seller) in
respect of inter-company trading activity and the provision of services,
facilities and benefits between them; for the avoidance of doubt, Inter-Company
Trading Debt:

 

(a)           includes, where applicable, amounts owed in respect of salaries or
other employee benefits (including payroll taxes thereon but excluding any
bonuses and related taxes), insurance (including health and motor insurance),
pension and retirement benefit payments, management training and car rental
payments paid or management services provided between them; but

 

(b)           excludes amounts due in respect of matters which would in the
ordinary course of the Target Enterprise remain outstanding or otherwise have
the characteristics of an intra-group loan and also excludes any amounts in
respect of tax or amounts in respect of group relief);

 

Irish Security Archives Limited (Northern Ireland) means the dormant entity
incorporated in Northern Ireland with company number NI002620 and named Irish
Security Archive Limited;

 

IT Systems means the information and communications technologies materially used
by the Target Company and, in relation to the Target Enterprise, the Seller;

 

95

--------------------------------------------------------------------------------


 

Key Managers means those employees of the Target Enterprise or the Target
Company whose names are set out in Exhibit 6;

 

Last Accounts means, in relation to the Target Company, the Accounts of that
entity in respect of its financial year ended on the Last Accounts Date;

 

Last Accounts Date means 25 December 2004;

 

Liabilities means all liabilities, duties and obligations of every description,
whether deriving from contract, common law, statute or otherwise, whether
present or future, actual or contingent or ascertained or unascertained and
whether owed or incurred severally or jointly or as principal or surety;

 

LIBOR means the display rate per annum of the offered quotation for deposits in
sterling for a period of one month which appears on the appropriate page of the
Reuters Screen (or such other page as the parties may agree) at or about
11.00a.m. London time on the date on which payment of the sum under this
Agreement was due but not paid;

 

Licence Agreement means the licence agreement to be entered into at Closing
between the Seller and the Purchaser in relation to certain IPR in the Agreed
Form;

 

Material Adverse Change means a change occurring after the date of this
Agreement that is materially adverse to the value of the Target Enterprise taken
as a whole.  The term Material Adverse Change shall be deemed to exclude the
impact of (i) changes in UK GAAP, (ii) any public announcement of the
transactions contemplated by this Agreement, (iii) the termination or failure to
be consummated or completed of any acquisition, joint venture, development
project, customer or supplier relationship or other transaction which was not
consummated or completed prior to the execution of this Agreement, (iv) changes
in general economic conditions, interest rates or conditions affecting the
industry of the Target Enterprise and the Target Enterprise generally, (v) any
failure by the Target Enterprise to meet projections or forecasts or revenue or
earnings predictions, (vi) national or international political or social
conditions, including the engagement by the United Kingdom in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United Kingdom, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United Kingdom, (vii)
financial, banking, or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (viii) changes in
law, rules, regulations, orders, or other binding directives issued by any
governmental body, or (ix) any event, occurrence, or circumstance with respect
to which the Purchaser has actual knowledge, as of the date hereof;

 

Net Cashflow Statement has the meaning given to it in Clause 19.3;

 

New Business Property shall take its meaning from Schedule 8;

 

Non-Exclusive Information means information in the possession of members of the
Seller Group which does not relate exclusively to the Target Enterprise;

 

Non-Tax Claim means a Claim other than a Tax Claim;

 

Non-TOGC Properties shall take its meaning from Schedule 8;

 

96

--------------------------------------------------------------------------------


 

Owned IP means the registered Intellectual Property Rights owned by the Target
Company and the registered Intellectual Property Rights owned by the Seller and
materially used in relation to the Target Enterprise;

 

parent company means any company which holds a majority of the voting rights in
another company, or which is a member of another company and has the right to
appoint or remove a majority of its board of directors, or which is a member of
another company and controls a majority of the voting rights in it under an
agreement with other members, in each case whether directly or indirectly
through one or more companies;

 

Permitted Encumbrances means security interests arising in the ordinary course
of business or by operation of law including security interests for taxation and
other governmental charges;

 

Pre-Closing Net Cashflow Amount has the meaning given to it in Clause 19.3;

 

Properties means the land and buildings used by the Target Enterprise at the
locations set out in Part I of Schedule 8;

 

Proposed Transactions means the transactions contemplated by the Transaction
Documents;

 

Purchaser Group means the Purchaser and its Affiliates from time to time (for
the avoidance of doubt, including the Target Company from Closing);

 

Purchaser Obligation means any representation, warranty or undertaking to
indemnify given by the Purchaser to the Seller under this Agreement;

 

Purchaser’s Bank Account means the Purchaser’s bank account, details of which
shall be given to the Seller by the Purchaser in writing.

 

Records has the meaning given in clause 17.1;

 

RM Business means the Seller’s records management business in the United Kingdom
operated from the Existing Business Properties;

 

Representatives has the meaning given in clause 23.1;

 

Retirement Benefits means any pension, lump sum, gratuity or other like benefit
given or to be given on retirement or on death, or in anticipation of
retirement, or, in connection with past service, after retirement or death, or
to be given on or in anticipation of or in connection with any change in the
nature of the service of the employee in question, except that it does not
include any benefit which is to be afforded solely by reason of disablement by
accident of a person occurring during his service or of his death by accident or
occurring and for no other reason;

 

Retirement Benefit Warranties means the warranties set out in Part F of
Schedule 2;

 

Seller’s Bank Account means such bank account as the Seller may designate in
writing from time to time (the Seller shall, for the purposes of Closing, notify
the Purchaser by no later than the Business Day immediately prior to the Closing
Date, of the details of a US Dollar bank account with the Hong Kong branch of a
recognised bank in the name of the Seller and such payment as is to be made to
the Seller at Closing shall be made to that account);

 

97

--------------------------------------------------------------------------------


 

Seller Employee Benefit Plan means, in any jurisdiction, any Seller plan,
scheme, fund, arrangement, plan or agreement (whether funded or unfunded) under
which the Seller or any member of the Seller Group or any Target Company
provides, is liable to provide or has agreed to provide (or to which the Seller
or any member of the Seller Group or any Target Company contributes, is liable
to contribute or has agreed to contribute to the provision of) any Retirement
Benefits for or in respect of any Employee; and

 

Seller Group means the Seller and its Affiliates from time to time but excluding
the Target Company;

 

Seller Group Company means a company within the Seller Group;

 

Seller Obligation means any representation, warranty or undertaking to indemnify
given by the Seller to the Purchaser under this Agreement;

 

Seller’s Bank Account means such bank account as the Seller may designate in
writing from time to time (the Seller shall, for the purpose of Closing, notify
the Purchaser of the details of a US Dollar bank account with the Hong Kong
branch of a recognised bank in the name of the Seller and such payment as is to
be made to the Seller at Closing shall be made to that account);

 

Seller’s Solicitors means Freshfields Bruckhaus Deringer of 65 Fleet Street,
London EC4Y 1HS, UK;

 

Service Mark means the service mark “RM FastTrack” used for the client web
access portal to the records management database of the RM Business and any
applications for registration of this service mark;

 

Shares means 76,000 shares of EUR 1.25 each in the capital of the Target
Company;

 

Site Facility Agreements means all contracts, engagements and commitments
entered into by or on behalf of, or the benefit of which is held on trust for or
has been assigned to, the Seller prior to Closing to the extent that they relate
to estate management and maintenance activities in respect of any of the
Properties and of any other part of an Assignment Consent Property;

 

Stock means all the stocks of the Seller relating to the Businesses;

 

subsidiary and subsidiaries means any company in relation to which another
company is its parent company;

 

Target Company means Irish Security Archives Limited, details of which are set
out in Exhibit 3;

 

Target Company Properties means the freehold and leasehold interests of the
Target Company brief particulars of which are set out in Part I of Schedule 8;

 

Target Enterprise means the RM Business, the CH Business and the entire business
as at the date of this Agreement of the Target Company;

 

Target Working Capital has the meaning given in Part C of Schedule 9;

 

tax or taxation means (a) taxes on income, profits and gains, and (b) all other
taxes, levies, duties, imposts, charges and withholdings in the nature of
taxation, including any excise, property, value added, sales, transfer,
franchise and payroll taxes and any national insurance

 

98

--------------------------------------------------------------------------------


 

or social security contributions, together with all penalties, charges and
interest relating to any of the foregoing or to any late or incorrect return in
respect of any of them (save insofar as attributable to the delay or default
after Closing of the Target Company or the Purchaser);

 

tax authority means any taxing or other authority (whether within or outside the
United Kingdom) competent to impose any tax liability;

 

Tax Claim means a claim for a breach of any of the Tax Warranties or under
clause 20;

 

Tax Warranties means the warranties set out in Part G of Schedule 2;

 

Third Party Assurances means all guarantees, indemnities, counter-indemnities
and letters of comfort of any nature given (i) to a third party by the Target
Company in respect of any obligation of a member of the Seller Group; and/or (as
the context may require) (ii) to a third party by a member of the Seller Group
in respect of any obligation of the Target Company or in respect of any Business
Contract;

 

Third Party Consent has the meaning given in clause 10.5;

 

Third Party Right means any interest or equity of any person (including any
right to acquire, option or right of pre-emption or conversion) or any mortgage,
charge, pledge, lien, assignment, hypothecation, security interest, title
retention or any other security agreement or arrangement, or any agreement to
create any of the above;

 

TOGC Properties shall take its meaning from Schedule 8;

 

Trade Creditors means amounts payable in respect of trade creditors by the
Target Company or, in relation to a Businesses, by the Seller (including, in
each case, any Inter-Company Trading Debt, customers’ prepayments and trade
bills payable) and Capital Creditors;

 

Trade Debtors means amounts receivable in respect of trade debtors by the Target
Company or, in relation to a Business, by the Seller in connection with that
Business (including, in each case, any Inter-Company Trading Debt, amounts
recoverable, payments in advance, trade bills recoverable, prepayments and
accrued income);

 

Trade Name means the trade name “GB Nationwide Crate Hire” under which the
Seller trades in relation to its crate hire business in the United Kingdom;

 

Transaction Documents means this Agreement, the Disclosure Letter, the Licence
Agreement, the Crate Hire Agreement, the Transitional Services Agreement, the
Assignment of Intellectual Property and any other documents in Agreed Form
(including, for the avoidance of doubt, the agreements referred to in Schedule
8) and any other documents to be entered into pursuant to this Agreement;

 

Transactions Foundations Databook Appendix means the financial information and
related descriptions of policies and methods of preparation supplied by the
Seller to Ernst & Young, as set out in the section of the Vendor due diligence
report prepared by Ernst & Young entitled ‘Databook’ and contained in Exhibit 5;

 

Transitional Services Agreement means the transitional services agreement to be
entered into at Closing between the Seller and the Purchaser in the Agreed Form;

 

99

--------------------------------------------------------------------------------


 

UK GAAP means all Statements of Standard Accounting Practice, Financial
Reporting Standards and Urgent Issues Taskforce Abstracts issued or adopted by
the Accounting Standards Board and extant;

 

Unconditional Date has the meaning given to it in clause 4.2;

 

VAT means value added tax and any similar sales or turnover tax;

 

VATA means the Value Added Tax Act 1994;

 

Warranties means the warranties given pursuant to clause 6 and set out in
Schedule 2 and the Tax Warranties;

 

Working Capital has the meaning given in Part A of Schedule 9; and

 

Working Hours means 9.30am to 5.30pm in the relevant location on a Business Day.

 

2.             Interpretation. In this Agreement, unless the context otherwise
requires:

 

(a)           references to a person include any individual, firm, body
corporate (wherever incorporated), government, state or agency of a state or any
joint venture, association, partnership, works council or employee
representative body (whether or not having separate legal personality);

 

(b)           headings do not affect the interpretation of this Agreement; the
singular shall include the plural and vice versa; and references to one gender
include all genders;

 

(c)           references to any English legal term or concept shall, in respect
of any jurisdiction other than England, be construed as references to the term
or concept which most nearly corresponds to it in that jurisdiction;

 

(d)           references to sterling or pounds sterling or £ are references to
the lawful currency from time to time of England;

 

(e)           for the purposes of applying a reference to a monetary sum
expressed in sterling, an amount in a different currency shall be deemed to be
an amount in sterling translated at the Exchange Rate at the relevant date
(which in relation to a Claim, shall be the date of the receipt of notice of
that Claim under Schedule 3);

 

(f)            any phrase introduced by the terms including, include, in
particular or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding those terms; and

 

(g)           any statement in this Agreement qualified by the expression so far
as the Seller is aware or to the best of the Seller’s knowledge or any similar
expression shall be deemed only to be made on the basis of the actual knowledge,
at the date of this Agreement, of the following persons, in each case in respect
only of the Warranties identified below against their respective names, and
shall carry no further or other implication nor impose any requirement on such
persons to make enquiries of any other person, party, body or authority.

 

100

--------------------------------------------------------------------------------


 

Name

 

Warranties

Mr Dave Farkas

 

Schedule 2, Part A

 

 

 

Mr Frank Hopping

 

Schedule 2, Part A

 

 

 

Mr Brad McCarthy

 

Schedule 2, Part A

 

 

 

Mr Gary Greasby

 

Schedule 2, Part A, Part G

 

 

 

Ms Joyce Weekes

 

Schedule 2, Part B

 

 

 

Mr Kevin Sey

 

Schedule 2, Part C

 

 

 

Mr Peter Gower

 

Schedule 2, Part D

 

 

 

Mr Mike Allen

 

Schedule 2, Part E, Part F

 

3.       Enactments. Except as otherwise expressly provided in this Agreement,
any express reference to an enactment (which includes any legislation in any
jurisdiction) includes references to (i) that enactment as amended, consolidated
or re-enacted by or under any other enactment before or after the date of this
Agreement; (ii) any enactment which that enactment re-enacts (with or without
modification); and (iii) any subordinate legislation (including regulations)
made (before or after the date of this Agreement) under that enactment, as
amended, consolidated or re-enacted as described in (i) or (ii) above, except to
the extent that any of the matters referred to in (i) to (iii) occurs after the
date of this Agreement and increases or alters the liability of the Seller or
the Purchaser (or any person on whose behalf it is acting as agent pursuant to
this Agreement) under this Agreement.

 

4.       Schedules and Exhibits. The Schedules and Exhibits comprise schedules
and exhibits to this Agreement and form part of this Agreement.

 

5.       Inconsistencies. Where there is any inconsistency between the
definitions set out in this Schedule and the definitions set out in any clause
or any other Schedule, then, for the purposes of construing such clause or
Schedule, the definitions set out in such clause or Schedule shall prevail.

 

101

--------------------------------------------------------------------------------


 

SIGNED

)

Name: DAVID A. FARKAS

for and on behalf of

)

 

SIRVA UK LIMITED

)

Signature:

/s/ David A. Farkas

 

 

 

 

SIGNED

)

Name: DAVID MUIR

for and on behalf of

)

 

CROWN RELOCATION

)

 

SERVICES LIMITED

)

Signature:

/s/ David Muir

 

 

 

 

SIGNED

)

Name: KEN MADRID

for and on behalf of

)

 

CROWN WORLDWIDE

)

 

HOLDINGS LIMITED

)

Signature:

/s/ Ken Madrid

 

 

102

--------------------------------------------------------------------------------